

Execution Version


SECOND AMENDMENT TO
NOTE PURCHASE AND PRIVATE SHELF AGREEMENT


This Second Amendment to Note Purchase and Private Shelf Agreement (this
“Amendment”), is made and entered into as of November 4, 2020, by and among
Tractor Supply Company, a Delaware corporation (the “Company”), PGIM, Inc.
(“Prudential”) and the other holders of Notes (as defined in the Note Agreement
defined below) that are signatories hereto (together with their successors and
assigns, the “Noteholders”).


W I T N E S S E T H:


WHEREAS, the Company, Prudential and the Noteholders are parties to a certain
Note Purchase and Private Shelf Agreement, dated as of August 14, 2017 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
including as amended by the First Amendment to Note Purchase and Private Shelf
Agreement, dated as of October 16, 2020, the “Note Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Note Agreement), pursuant to which the Noteholders have purchased
Notes from the Company;


WHEREAS, the Company has requested that Prudential and the Noteholders reinstate
the Facility and amend certain provisions of the Note Agreement, and subject to
the terms and conditions hereof, Prudential and the Noteholders are willing to
do so;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.Shelf Facility Reinstatement


The Facility is reinstated effective as if it had not expired.


2.Amendments. The Note Agreement, including Schedules 6A, 8L and 10B and
Exhibits C and E to the Note Agreement, is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text), and to add the double- underlined text (indicated textually in the same
manner as the following example: double- underlined text) as set forth in the
pages attached as Annex A hereto.


3.Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the holders of the Notes hereunder, it is understood and agreed that this
Amendment shall not become effective, and the Company shall have no rights under
this Amendment, until Prudential and the Noteholders shall have received (i) a
structuring fee in the amount of $75,000 due and payable to Prudential for its
own account, (ii) reimbursement or payment of its out of pocket costs and
expenses incurred in connection with this Amendment or the Note Agreement
(including reasonable fees, charges and disbursements of King & Spalding LLP,
counsel to Prudential and the Noteholders), (iii) executed counterparts to this
Amendment from the Company, Prudential and the Noteholders and (iv) an executed
copy of the Existing Credit Agreement (as defined in the pages attached as Annex
A hereto) in form and substance reasonably acceptable to the Required Holders.




--------------------------------------------------------------------------------



4.Representations and Warranties. To induce Prudential and the Noteholders to
enter into this Amendment, the Company hereby represents and warrants to
Prudential and the Noteholders as follows:


(a)The Company has the corporate or other necessary power and authority, to
make, deliver and perform this Amendment and has taken all necessary corporate
action to authorize the execution, delivery and performance of this Amendment.


(b)No consent or authorization of, filing with, notice to or other similar act
by or in respect of, any Governmental Authority or any other Person is required
to be obtained or made by or on behalf of the Company in connection with the
execution, delivery, performance, validity or enforceability of this Amendment.


(c)This Amendment has been duly executed and delivered on behalf of the Company.


(d)This Amendment constitutes a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


(e)Neither the execution and delivery of this Amendment, nor the consummation of
the transactions contemplated herein, nor performance of and compliance with the
terms and provisions hereof by the Company will (a) violate or conflict with any
provision of its certificate of incorporation or bylaws of the Company, (b)
violate, contravene or materially conflict with any material Requirement of Law
or any other material law, regulation (including, without limitation, Regulation
U or Regulation X), order, writ, judgment, injunction, decree or permit
applicable to it, (c) violate, contravene or conflict with contractual
provisions of, or cause an event of default under, any indenture, loan
agreement, mortgage, deed of trust, contract or other agreement or instrument to
which it is a party or by which it may be bound, the violation of which (except
as to the Existing Credit Agreement) could reasonably be expected to have a
Material Adverse Effect, or (d) result in or require the creation of any Lien
upon or with respect to its properties.


(f)After giving effect to this Amendment, the representations and warranties
contained in the Note Agreement and the other Note Documents are true in all
material respects (except to the extent such representations and warranties
expressly relate to an earlier date, then such representations and warranties
were true in all material respects as of such date), and no Default or Event of
Default has occurred and is continuing as of the date hereof.


5.Ratification of the Note Agreement and the Notes. The Company acknowledges and
consents to the terms set forth herein and agrees that this Amendment does not
impair, reduce or limit any of its obligations under the Note Agreement, as
amended hereby, and the Notes.


6.Effect of Amendment. Except as set forth expressly herein, the Note Agreement,
as amended hereby, and the other Note Documents, shall be and remain in full
force and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Company to all holders of the Notes. The execution, delivery
and effectiveness of this Amendment shall not



--------------------------------------------------------------------------------



operate as a waiver of any right, power or remedy of the holders of the Notes
under the Note Agreement, nor constitute a waiver of any provision of the Note
Agreement, except as expressly provided herein. From and after the date hereof,
all references to the Note Agreement shall mean the Note Agreement as modified
by this Amendment. This Amendment shall constitute a Note Document for all
purposes of the Note Agreement.


7.Governing Law. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK IN ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.


8.No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Note Agreement or an accord and
satisfaction in regard thereto.


9.Costs and Expenses. The Company agrees to pay on demand all reasonable out of
pocket costs and expenses of the Noteholders in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Noteholders with
respect thereto.


10.Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in PDF form shall be as effective
as delivery of a manually executed counterpart hereof.


11.Estoppel. To induce the Noteholders to enter into this Amendment, the Company
hereby acknowledges and agrees that, as of the date hereof, there exists no
right of offset, defense or counterclaim in favor of the Company against any
holder of the Notes with respect to the obligations of the Company to any such
holder, either with or without giving effect to this Amendment.


12.Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, any other holders of Notes from time to time and their
respective successors, successors-in-titles, and assigns.


13.Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.


[Signature pages follow.]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


COMPANY:


TRACTOR SUPPLY COMPANY


By:      Name:      Title:     


[Signature Page to Second Amendment to Note Purchase and Private Shelf
Agreement]




--------------------------------------------------------------------------------



NOTEHOLDERS:


PGIM, INC.


By:      Vice President




FARMERS INSURANCE EXCHANGE


By: PGIM Private Placement Investors,
L.P. (as Investment Advisor)


By: PGIM Private Placement Investors, Inc. (as its General Partner)




By:      Vice President


MID CENTURY INSURANCE COMPANY


By: PGIM Private Placement Investors,
L.P. (as Investment Advisor)


By: PGIM Private Placement Investors, Inc. (as its General Partner)




By:      Vice President




PENSIONSKASSE DES BUNDES PUBLICA


By: PGIM Private Capital Limited, as Investment Manager,




By:          Director


[Signature Page to Second Amendment to Note Purchase and Private Shelf
Agreement]




--------------------------------------------------------------------------------



PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION


By: PGIM, Inc., as investment manager


By:          Vice President


THE GIBRALTAR LIFE INSURANCE CO., LTD.


By: PGIM Japan Co., Ltd., as Investment Manager By: PGIM, Inc., as Sub-Adviser


By:          Vice President


THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By:          Second Vice President


WILLIAM PENN LIFE INSURANCE COMPANY OF NEW YORK


By: PGIM Private Placement Investors,
L.P. (as Investment Advisor)


By: PGIM Private Placement Investors, Inc. (as its General Partner)




By:          Vice President


[Signature Page to Second Amendment to Note Purchase and Private Shelf
Agreement]




--------------------------------------------------------------------------------



ZURICH AMERICAN INSURANCE COMPANY


By: PGIM Private Placement Investors,
L.P. (as Investment Advisor)


By: PGIM Private Placement Investors, Inc. (as its General Partner)




By:          Vice President






--------------------------------------------------------------------------------



Annex A


[See attached.]






--------------------------------------------------------------------------------



Conformed through First Amendment, dated as of October 16, 2020ANNEX A




Execution Version
























TRACTOR SUPPLY COMPANY




$300,000,000


PRIVATE SHELF FACILITY








NOTE PURCHASE AND PRIVATE SHELF AGREEMENT










Dated August 14, 2017




















--------------------------------------------------------------------------------



TABLE OF CONTENTS


(Not Part of Agreement)
Page





1.AUTHORIZATION OF ISSUE OF NOTES    1
1A. AUTHORIZATION OF ISSUE OF SERIES A NOTES 1AUTHORIZATION OF ISSUE OF SERIES A
NOTES    1 1B. AUTHORIZATION OF ISSUE OF SHELF NOTES 1AUTHORIZATION OF ISSUE OF
SHELF NOTES 2
2.PURCHASE AND SALE OF NOTES    2
2A. PURCHASE AND SALE OF SERIES A NOTES 2PURCHASE AND SALE OF SERIES A NOTES 2
2B. PURCHASE AND SALE OF SHELF NOTES 2PURCHASE AND SALE OF SHELF NOTES
3
2B(1). FACILITYFacility    3 2B(2). ISSUANCE PERIODIssuance Period.    3 2B(3).
REQUEST FOR PURCHASERequest for Purchase    3 2B(4). RATE QUOTESRate
Quotes.    4 2B(5). ACCEPTANCEAcceptance    4 2B(6). MARKET DISRUPTIONMarket
Disruption    4 2B(7). FACILITY CLOSINGSFacility Closings    5 2B(8).
FEESFees    5
2B(8)(I). FACILITY FEE    6i).
Structuring Fee    5
2B(8)(II). DELAYED DELIVERY FEE    6ii).
Delayed Delivery Fee    5


2B(8)(III).    CANCELLATION FEEiii).    Cancellation Fee
6
3.CONDITIONS OF CLOSING.    7
3A. CLOSING DOCUMENTS.    7CLOSING DOCUMENTS.
7
3B. OPINION OF PURCHASER'S SPECIAL COUNSEL.8OPINION OF PURCHASER'S SPECIAL
COUNSEL.            8 3C. REPRESENTATIONS AND WARRANTIES; NO DEFAULT.
8REPRESENTATIONS AND WARRANTIES; NO DEFAULT.            8 3D. PURCHASE PERMITTED
BY APPLICABLE LAWS.    9PURCHASE PERMITTED BY APPLICABLE LAWS.            8 3E.
PAYMENT OF FEES.    9PAYMENT OF FEES AND EXPENSES.
8
3F. PAYMENT INSTRUCTIONS    9PAYMENT INSTRUCTIONS
9
3G. SALE TO OTHER PURCHASERS    9SALE TO OTHER PURCHASERS
9
3H. PRIVATE PLACEMENT NUMBER    9PRIVATE PLACEMENT NUMBER
9








i


--------------------------------------------------------------------------------



4.PREPAYMENTS    9
4A. NO REQUIRED PREPAYMENTS OF SERIES A NOTES. 9NO REQUIRED PREPAYMENTS OF
SERIES A NOTES.            9 4B. REQUIRED PREPAYMENTS OF SHELF NOTES.10REQUIRED
PREPAYMENTS OF SHELF NOTES.            9 4C. OPTIONAL PREPAYMENT WITH MAKE WHOLE
AMOUNT    10OPTIONAL PREPAYMENT WITH MAKE WHOLE AMOUNT            9 4D. NOTICE
OF OPTIONAL PREPAYMENT    10NOTICE OF OPTIONAL PREPAYMENT
9
4E. APPLICATION OF PREPAYMENTS    10APPLICATION OF PREPAYMENTS
10
4F. NO ACQUISITION OF NOTES    10NO ACQUISITION OF NOTES
10
4G.    OFFER TO PREPAY NOTES IN THE EVENT OF A CHANGE IN CONTROL 11OFFER TO
PREPAY NOTES IN THE EVENT OF A CHANGE IN CONTROL    10
5.AFFIRMATIVE COVENANTS.    1211
5A. FINANCIAL STATEMENTS.    12FINANCIAL STATEMENTS.
11
5B. PRESERVATION OF EXISTENCE AND FRANCHISES15PRESERVATION OF EXISTENCE AND
FRANCHISES        13 5C. BOOKS AND RECORDS    15BOOKS AND RECORDS
13
5D. COMPLIANCE WITH LAW    15COMPLIANCE WITH LAW
14
5E. PAYMENT OF TAXES AND OTHER INDEBTEDNESS    15PAYMENT OF TAXES
14
5F. INSURANCE.    16INSURANCE.
14
5G. MAINTENANCE OF PROPERTY.    16RESERVED.
14
5H. PERFORMANCE OF OBLIGATIONS    16RESERVED
14
5I. USE OF PROCEEDS.    16USE OF PROCEEDS.
14
5J. AUDITS/INSPECTIONS    16AUDITS/INSPECTIONS
14
5K. FINANCIAL COVENANTS    17FINANCIAL COVENANTS
15
5L. ADDITIONAL GUARANTORS    17ADDITIONAL GUARANTORS
15
5M. ENVIRONMENTAL LAWS.    17RESERVED.
15
5N. COMPLIANCE WITH ANTI-CORRUPTION LAWS AND SANCTIONS 18COMPLIANCE WITH
ANTI-CORRUPTION LAWS AND SANCTIONS    15 5O. INFORMATION REQUIRED BY RULE 144A.
18INFORMATION REQUIRED BY RULE
144A. 15
6.COVENANTS.    1815
6A. INDEBTEDNESS    18SUBSIDIARY INDEBTEDNESS
15
6B. LIENS    19LIENS
16


ii






--------------------------------------------------------------------------------



6C. NATURE OF BUSINESS    19NATURE OF BUSINESS
16
6D. CONSOLIDATION, MERGER, DISSOLUTION, ETC. 19CONSOLIDATION, MERGER,
DISSOLUTION, ETC.        17 6E. ASSET DISPOSITIONS    20ASSET DISPOSITIONS
17
6F. INVESTMENTS    20RESERVED
17
6G. RESTRICTED PAYMENTS    20RESERVED
17
6H. PREPAYMENTS OF INDEBTEDNESS, ETC    21RESERVED
18
6I. TRANSACTIONS WITH AFFILIATES.    21TRANSACTIONS WITH AFFILIATES.
18
6J. FISCAL YEAR; ORGANIZATIONAL DOCUMENTS.    21RESERVED.
18
6K. LIMITATION ON RESTRICTED ACTIONS.    21RESERVED.
18
6L. OWNERSHIP OF SUBSIDIARIES.    22RESERVED.
18
6M. SALE LEASEBACKS.    22RESERVED.
18
6N. NO FURTHER NEGATIVE PLEDGES.    22RESERVED.
18
6O. ANTI-CORRUPTION LAWS AND SANCTIONS.    23ANTI-CORRUPTION LAWS AND
SANCTIONS.        18 6P. TERRORISM SANCTIONS REGULATIONS 23TERRORISM SANCTIONS
REGULATIONS
18
6Q. MOST FAVORED LENDER STATUS    23MOST FAVORED LENDER STATUS
19
7.EVENTS OF DEFAULT    2420
7A. ACCELERATION.    24ACCELERATION.
20
7B. RESCISSION OF ACCELERATION    27RESCISSION OF ACCELERATION
23
7C. NOTICE OF ACCELERATION OR RESCISSION. 27NOTICE OF ACCELERATION OR
RESCISSION.        23 7D. OTHER REMEDIES    27OTHER REMEDIES
23
8.REPRESENTATIONS, COVENANTS AND WARRANTIES    2824
8A. FINANCIAL CONDITION.    28FINANCIAL CONDITION.
24
8B. NO MATERIAL CHANGE    28NO MATERIAL CHANGE
24
8C. ORGANIZATION AND GOOD STANDING 28ORGANIZATION AND GOOD STANDING
24
8D. POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS        28POWER; AUTHORIZATION;
ENFORCEABLE OBLIGATIONS            24 8E. NO CONFLICTS    29NO CONFLICTS
25
8F. OWNERSHIP    29OWNERSHIP
25


iii




--------------------------------------------------------------------------------



8G. RESERVED    29RESERVED
25
8H. LITIGATION    29LITIGATION
25
8I. TAXES    30TAXES
25
8J. COMPLIANCE WITH LAW    30COMPLIANCE WITH LAW
26
8K. ERISA    3026
8L. SUBSIDIARIES    31SUBSIDIARIES
27
8M. GOVERNMENTAL REGULATIONS, ETC    32GOVERNMENTAL REGULATIONS, ETC
27
8N. PURPOSE OF NOTES    32PURPOSE OF NOTES
27
8O. ENVIRONMENTAL MATTERS    33RESERVED
28
8P. INTELLECTUAL PROPERTY    34RESERVED
28
8Q. SOLVENCY    34RESERVED
28
8R. INVESTMENTS    34RESERVED
28
8S. DISCLOSURE    34RESERVED
28
8T. NO BURDENSOME RESTRICTIONS    34RESERVED
28
8U. BROKERS’ FEES    34RESERVED
28
8V. LABOR MATTERS    35RESERVED
28
8W. OFFERING OF NOTES    35OFFERING OF NOTES
28
8X. FOREIGN ASSETS CONTROL REGULATIONS, ETC 35FOREIGN ASSETS CONTROL
REGULATIONS, ETC        28 8Y. RULERULE 144A    3730
9.REPRESENTATIONS OF THE PURCHASERS    3730
9A. NATURE OF PURCHASE.    37NATURE OF PURCHASE.
30
9B. SOURCE OF FUNDS    37SOURCE OF FUNDS
30
9C. INDEPENDENT INVESTIGATION    39INDEPENDENT INVESTIGATION
32
10.DEFINITIONS; ACCOUNTING MATTERS    3932
10A. YIELD-MAINTENANCE TERMS    39YIELD-MAINTENANCE TERMS
32
10B. OTHER TERMS    40OTHER TERMS
34
10C.    ACCOUNTING PRINCIPLES, TERMS AND DETERMINATIONS    62ACCOUNTING
PRINCIPLES, TERMS AND DETERMINATIONS        52
11.MISCELLANEOUS    6253


iv


--------------------------------------------------------------------------------



11A.    NOTE PAYMENTS    63NOTE PAYMENTS
53
11B.    EXPENSES; INDEMNIFICATION    63EXPENSES; INDEMNIFICATION
53
11C.    CONSENT TO AMENDMENTS.    64CONSENT TO AMENDMENTS.
55
11D.        FORM, REGISTRATION, TRANSFER AND EXCHANGE OF NOTES; LOST NOTES.
65FORM, REGISTRATION, TRANSFER AND EXCHANGE OF NOTES; LOST NOTES.    55
11E.    PERSONS DEEMED OWNERS; PARTICIPATIONS    66PERSONS DEEMED OWNERS;
PARTICIPATIONS        56 11F.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES;
ENTIRE AGREEMENT     
66SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT    56
11G.    SUCCESSORS AND ASSIGNS    66SUCCESSORS AND ASSIGNS
57
11H.    INDEPENDENCE OF COVENANTS    66INDEPENDENCE OF COVENANTS
57
11I.    NOTICESNOTICES.    6757
11J.    PAYMENTS DUE ON NON-BUSINESS DAYS 67PAYMENTS DUE ON NON-BUSINESS DAYS


57
11K.    SEVERABILITY    67SEVERABILITY
58
11L.    DESCRIPTIVE HEADINGS    68DESCRIPTIVE HEADINGS
58
11M.    SATISFACTION REQUIREMENT    68SATISFACTION REQUIREMENT
58
11N.    GOVERNING LAW    68GOVERNING LAW
58
11O. CONSENT TO JURISDICTION; WAIVER OR IMMUNITIES    68CONSENT TO JURISDICTION;
WAIVER OR IMMUNITIES            58 11P. WAIVER OF JURY TRIAL        6859
11Q.    SEVERALTY OF OBLIGATIONS    69SEVERALTY OF OBLIGATIONS
59
11R.    COUNTERPARTS    69COUNTERPARTS
59
11S.    BINDING AGREEMENT    69BINDING AGREEMENT
59
[11T.    DIRECTLY OR INDIRECTLY    69DIRECTLY OR INDIRECTLY 59
11U.    TRANSACTION REFERENCES.    70TRANSACTION REFERENCES.
59
11V.    CONFIDENTIAL INFORMATION    70CONFIDENTIAL INFORMATION
60




PURCHASER SCHEDULE


SCHEDULE 6A – PERMITTED INDEBTEDNESS SCHEDULE 6I – TRANSACTIONS WITH AFFILIATES
SCHEDULE 8L - SUBSIDIARIES
SCHEDULE 8V – LABOR MATTERS SCHEDULE 10B – EXISTING LIENS


v


--------------------------------------------------------------------------------



EXHIBIT A-1 – FORM OF SERIES A NOTE EXHIBIT A-2 - FORM OF SHELF NOTE
EXHIBIT B – FORM OF FUNDS DELIVERY INSTRUCTION LETTER EXHIBIT C - FORM OF
REQUEST FOR PURCHASE
EXHIBIT D - FORM OF CONFIRMATION OF ACCEPTANCE EXHIBIT E – FORM OF OPINION OF
COUNSEL
EXHIBIT 5A(iii) – FORM OF COMPLIANCE CERTIFICATE






















































































v


--------------------------------------------------------------------------------









TRACTOR SUPPLY COMPANY
5401 Virginia Way
Brentwood, Tennessee 37027


As of August 14, 2017


PGIM, Inc. (“Prudential”)
The Prudential Insurance Company of America (“PICA”)
Farmers Insurance Exchange (“Farmers”)
Mid Century Insurance Company (“Mid Century”) Pensionskasse Des Bundes Publica
(“Pensionskasse”) Prudential Annuities Life Assurance
Corporation (“PALAC”)
The Gibraltar Life Insurance Co., Ltd. (“Gibraltar”) William Penn Life Insurance
Company of
New York (“William Penn”)
Zurich American Insurance Company (“Zurich”)
Each Prudential Affiliate (as hereinafter defined) which becomes bound by
certain provisions of this Agreement as hereinafter provided (together with
PICA, Farmers,
Mid Century, Pensionskasse, PALAC, Gibraltar, William Penn and Zurich, the
“Purchasers”)


c/o Prudential Capital Group 1075 Peachtree St., Suite 3600
Atlanta, Georgia 30309 Ladies and Gentlemen:


The undersigned, Tractor Supply Company (herein called the “Company”), hereby
agrees with you as follows:


1.AUTHORIZATION OF ISSUE OF NOTES.


1A. Authorization of Issue of Series A Notes. The Company will authorize the
issue of its senior guaranteed promissory notes (the “Series A Notes”) in the
aggregate principal amount of $150,000,000, to be dated the date of issue
thereof, to mature August 14, 2029, to bear interest on the unpaid balance
thereof from the date thereof until the principal thereof shall have become due
and payable at the rate of 3.70% per annum, but at the Default Rate if an Event
of Default has occurred and is continuing and at the Default Rate on any


1


--------------------------------------------------------------------------------



overdue Make Whole Amount and interest, and to be substantially in the form of
Exhibit A-1 attached hereto. The terms “Series A Note” and “Series A Notes” as
used herein shall include each Series A Note delivered pursuant to any provision
of this Agreement and each Series A Note delivered in substitution or exchange
for any such Series A Note pursuant to any such provision. Capitalized terms
used herein have the meanings specified in paragraph 10.


1B. Authorization of Issue of Shelf Notes. The Company will authorize the issue
of its additional senior promissory notes (the “Shelf Notes”) in the aggregate
principal amount of $150,000,000, to be dated the date of issue thereof, to
mature, in the case of each Shelf Note so issued, no more than 12 years after
the date of original issuance thereof, to have an average life, in the case of
each Shelf Note so issued, of no more than 12 years after the date of original
issuance thereof, to bear interest on the unpaid balance thereof from the date
thereof at the rate per annum, and to have such other particular terms, as shall
be set forth, in the case of each Shelf Note so issued, in the Confirmation of
Acceptance with respect to such Shelf Note delivered pursuant to paragraph
2B(5), but with interest at the Default Rate if an Event of Default has occurred
and is continuing and at the Default Rate on any overdue Make Whole Amount and
interest, and to be substantially in the form of Exhibit A-2 attached hereto.
The terms “Shelf Note” and “Shelf Notes” as used herein shall include each Shelf
Note delivered pursuant to any provision of this Agreement and each Shelf Note
delivered in substitution or exchange for any such Shelf Note pursuant to any
such provision. The terms “Note” and “Notes” as used herein shall include each
Series A Note and each Shelf Note delivered pursuant to any provision of this
Agreement and each Note delivered in substitution or exchange for any such Note
pursuant to any such provision. Notes which have (i) the same final maturity,
(ii) the same principal prepayment dates, (iii) the same principal prepayment
amounts (as a percentage of the original principal amount of each Note), (iv)
the same interest rate, (v) the same interest payment periods and (vi) the same
date of issuance (which, in the case of a Note issued in exchange for another
Note, shall be deemed for these purposes the date on which such Note's ultimate
predecessor Note was issued), are herein called a “Series” of Notes.


2.PURCHASE AND SALE OF NOTES.


2A. Purchase and Sale of Series A Notes. The Company hereby agrees to sell to
Prudential and the other Purchasers identified in the Purchaser Schedules
attached hereto on the date of this Agreement (the “Series A Purchasers”) and,
subject to the terms and conditions herein set forth, each Series A Purchaser
agrees to purchase from the Company the aggregate principal amount of Series A
Notes set forth opposite its name on the Purchaser Schedule attached hereto at
100% of such aggregate principal amount. On August 14, 2017 or any other date
prior to August 14, 2017 upon which the Company and the Series A Purchasers may
agree (herein called the “Series A Closing Day”), the Company will deliver to
each Series A Purchaser at the offices of King & Spalding, 1185 Avenue of the
Americas, New York, NY 10036-2601, one or more Series A Notes registered in its
name, evidencing the aggregate principal amount of Series A Notes to be
purchased by each Series A Purchaser and in the denomination or denominations
specified with respect to each Series A Purchaser in the Purchaser Schedule
attached hereto, against payment of the purchase price thereof by transfer of
immediately available funds for credit to the Company's account #400-0032235 at
Wells Fargo Bank, San Francisco, CA, as identified in a written instruction of
the Company, in the form of


2


--------------------------------------------------------------------------------



Exhibit B attached hereto, delivered to each Series A Purchaser before the
Series A Closing Day.


2B.    Purchase and Sale of Shelf Notes.


2B(1). Facility. Prudential is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by Prudential and Prudential
Affiliates from time to time, the purchase of Shelf Notes pursuant to this
Agreement. The willingness of Prudential to consider such purchase of Shelf
Notes is herein called the “Facility”. The “Available Facility Amount” at any
time shall mean (i) $150,000,000300,000,000, minus (ii) the aggregate principal
amount of Shelf Notes purchased and sold pursuant to this Agreement prior toall
Notes outstanding at such time, minus (iii) the aggregate principal amount of
Accepted Notes (as hereinafter defined) which have not yet been purchased and
sold hereunder and for which closing has not been cancelled prior to such time.
NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER PURCHASES OF SHELF
NOTES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER
PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT
OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH
RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY
BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.


2B(2). Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
AgreementSecond Amendment Effective Date and (ii) the thirtieth day after
Prudential shall have given to the Company, or the Company shall have given to
Prudential, written notice stating that it elects to terminate the issuance and
sale of Shelf Notes pursuant to this Agreement (or if such thirtieth day is not
a Business Day, the Business Day next preceding such thirtieth day). The period
during which Shelf Notes may be issued and sold pursuant to this Agreement is
herein called the “Issuance Period”.


2B(3). Request for Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”). Each Request for Purchase shall
be made to Prudential by telecopier, electronic mail or overnight delivery
service, and shall (i) specify the aggregate principal amount of Shelf Notes
covered thereby, which shall not be less than $25,000,000 and not be greater
than the Available Facility Amount at the time such Request for Purchase is
made,
(ii) specify the principal amounts, final maturities, principal prepayment dates
and amounts and interest payment periods (quarterly or semi-annually in arrears)
of the Shelf Notes covered thereby, (iii) specify the use of proceeds of such
Shelf Notes, (iv) specify the proposed day for the closing of the purchase and
sale of such Shelf Notes, which shall be a Business Day during the Issuance
Period not less than 10 days and not more than 25 days after the making of such
Request for Purchase, (v) specify the number of the account and the name and
address of the depository institution to which the purchase prices of such Shelf
Notes are to be transferred on the Closing Day for such purchase and sale, (vi)
certify that the representations and warranties contained in paragraph 8 are
true in all material respects on and as of the date of such Request


3


--------------------------------------------------------------------------------



for Purchase (except for those which expressly relate to an earlier date, in
which case such representations and warranties shall have been true on and as of
such earlier date) after giving effect to any Updated Schedules and that there
exists on the date of such Request for Purchase no Event of Default or Default,
(vii) specify the Designated Spread for such Shelf Notes and
(viii) be substantially in the form of Exhibit C attached hereto. Each Request
for Purchase shall be in writing and shall be deemed made when received by
Prudential.


2B(4). Rate Quotes. Not later than five Business Days after the Company shall
have given Prudential a Request for Purchase pursuant to paragraph 2B(3),
Prudential may, but shall be under no obligation to, provide to the Company by
telephone, electronic mail or telecopier, in each case between 9:30 A.M. and
1:30 P.M. New York City time (or such later time as Prudential may elect)
interest rate quotes for the several principal amounts, maturities, principal
prepayment schedules, and interest payment periods of Shelf Notes specified in
such Request for Purchase. Each quote shall represent the interest rate per
annum payable on the outstanding principal balance of such Shelf Notes at which
Prudential or a Prudential Affiliate would be willing to purchase such Shelf
Notes at 100% of the principal amount thereof.


2B(5). Acceptance. Within 30 minutes after Prudential shall have provided any
interest rate quotes pursuant to paragraph 2B(4) or such shorter period as
Prudential may specify to the Company (such period herein called the “Acceptance
Window”), the Company may, subject to paragraph 2B(6), elect to accept such
interest rate quotes as to not less than
$25,000,000 aggregate principal amount of the Shelf Notes specified in the
related Request for Purchase. Such election shall be made by an Authorized
Officer of the Company notifying Prudential by telephone, electronic mail or
telecopier within the Acceptance Window that the Company elects to accept such
interest rate quotes, specifying the Shelf Notes (each such Shelf Note being
herein called an “Accepted Note”) as to which such acceptance (herein called an
“Acceptance”) relates. The day the Company notifies an Acceptance with respect
to any Accepted Notes is herein called the “Acceptance Day” for such Accepted
Notes. Any interest rate quotes as to which Prudential does not receive an
Acceptance within the Acceptance Window shall expire, and no purchase or sale of
Shelf Notes hereunder shall be made based on such expired interest rate quotes.
Subject to paragraph 2B(6) and the other terms and conditions hereof, the
Company agrees to sell to Prudential or a Prudential Affiliate, and Prudential
agrees to purchase, or to cause the purchase by a Prudential Affiliate of, the
Accepted Notes at 100% of the principal amount of such Notes. As soon as
practicable following the Acceptance Day, the Company, Prudential and each
Prudential Affiliate which is to purchase any such Accepted Notes will execute a
confirmation of such Acceptance substantially in the form of Exhibit D attached
hereto (herein called a “Confirmation of Acceptance”). If the Company should
fail to execute and return to Prudential within three Business Days following
receipt thereof a Confirmation of Acceptance with respect to any Accepted Notes,
Prudential may at its election at any time prior to its receipt thereof cancel
the closing with respect to such Accepted Notes by so notifying the Company in
writing.


2B(6). Market Disruption. Notwithstanding the provisions of paragraph 2B(5), if
Prudential shall have provided interest rate quotes pursuant to paragraph 2B(4)
and thereafter prior to the time an Acceptance with respect to such quotes shall
have been notified to Prudential in accordance with paragraph 2B(5) the domestic
market for U.S. Treasury securities or


4


--------------------------------------------------------------------------------



derivatives shall have closed or there shall have occurred a general suspension,
material limitation, or significant disruption of trading in securities
generally on the New York Stock Exchange or in the domestic market for U.S.
Treasury securities or derivatives, then such interest rate quotes shall expire,
and no purchase or sale of Shelf Notes hereunder shall be made based on such
expired interest rate quotes. If the Company thereafter notifies Prudential of
the Acceptance of any such interest rate quotes, such Acceptance shall be
ineffective for all purposes of this Agreement, and Prudential shall promptly
notify the Company that the provisions of this paragraph 2B(6) are applicable
with respect to such Acceptance.


2B(7). Facility Closings. Not later than 11:30 A.M. (New York City time) on the
Closing Day for any Accepted Notes, the Company will deliver to each Purchaser
listed in the Confirmation of Acceptance relating thereto at the offices of the
King & Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036, the
Accepted Notes to be purchased by such Purchaser in the form of one or more
Notes in authorized denominations as such Purchaser may request for each Series
of Accepted Notes to be purchased on the Closing Day, dated the Closing Day and
registered in such Purchaser's name (or in the name of its nominee), against
payment of the purchase price thereof by transfer of immediately available funds
for credit to the Company's account specified in the Request for Purchase of
such Notes. If the Company fails to tender to any Purchaser the Accepted Notes
to be purchased by such Purchaser on the scheduled Closing Day for such Accepted
Notes as provided above in this paragraph 2B(7), or any of the conditions
specified in paragraph 3 shall not have been fulfilled by the time required on
such scheduled Closing Day, the Company shall, prior to 1:00 P.M., New York City
time, on such scheduled Closing Day notify Prudential (which notification shall
be deemed received by each Purchaser) in writing whether (i) such closing is to
be rescheduled (such rescheduled date to be a Business Day during the Issuance
Period not less than one Business Day and not more than 10 Business Days after
such scheduled Closing Day (the “Rescheduled Closing Day”)) and certify to
Prudential (which certification shall be for the benefit of each Purchaser) that
the Company reasonably believes that it will be able to comply with the
conditions set forth in paragraph 3 on such Rescheduled Closing Day and that the
Company will pay the Delayed Delivery Fee in accordance with paragraph 2B(8)(ii)
or (ii) such closing is to be canceled. In the event that the Company shall fail
to give such notice referred to in the preceding sentence, Prudential (on behalf
of each Purchaser) may at its election, at any time after 1:00 P.M., New York
City time, on such scheduled Closing Day, notify the Company in writing that
such closing is to be canceled. Notwithstanding anything to the contrary
appearing in this Agreement, the Company may elect to reschedule a closing with
respect to any given Accepted Notes on not more than one occasion, unless
Prudential shall have otherwise consented in writing.


2B(8).    Fees.


2B(8)(i). Structuring Fee. At the time of the execution and delivery of this
Agreement by the Company and Prudential, the Company will pay to Prudential in
immediately available funds a fee (herein called the “Structuring Fee”) in the
amount of $75,000.


2B(8)(ii). Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note, the Company will pay to Prudential, for itself or the account of
the holders of Notes being


5


--------------------------------------------------------------------------------



purchased, (a) on the Cancellation Date or actual closing date of such purchase
and sale and (b) if earlier, the next Business Day following 90 days after the
Acceptance Day for such Accepted Note and on each Business Day following 90 days
after the prior payment hereunder, a fee (herein called the “Delayed Delivery
Fee”) calculated as follows:


(BEY - MMY) X DTS/360 X PA


where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note (expressed as a fraction rounded to the second
decimal place); “MMY” means Money Market Yield, i.e., the yield (expressed as a
fraction rounded to the second decimal place) per annum on a commercial paper
investment of the highest quality selected by Prudential on the date Prudential
receives notice of the delay in the closing for such Accepted Note having a
maturity date or dates the same as, or closest to, the Rescheduled Closing Day
or Rescheduled Closing Days (a new alternative investment being selected by
Prudential each time such closing is delayed); “DTS” means Days to Settlement,
i.e., the number of actual days elapsed from and including the original Closing
Day with respect to such Accepted Note (in the case of the first such payment
with respect to such Accepted Note) or from and including the date of the next
preceding payment (in the case of any subsequent delayed delivery fee payment
with respect to such Accepted Note) to but excluding the date of such payment;
and “PA” means Principal Amount, i.e., the principal amount of the Accepted Note
for which such calculation is being made. In no case shall the Delayed Delivery
Fee be less than zero. Nothing contained herein shall obligate any Purchaser to
purchase any Accepted Note on any day other than the Closing Day for such
Accepted Note, as the same may be rescheduled from time to time in compliance
with paragraph 2B(7).




2B(8)(iii). Cancellation Fee. If the Company at any time notifies Prudential in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, or if Prudential notifies the Company in writing under the
circumstances set forth in the last sentence of paragraph 2B(5) or the
penultimate sentence of paragraph 2B(7) that the closing of the purchase and
sale of such Accepted Note is to be canceled, or if the closing of the purchase
and sale of such Accepted Note is not consummated on or prior to the last day of
the Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being herein called the “Cancellation
Date”), the Company will pay to the Purchasers which have agreed to purchase
such Accepted Notes in immediately available funds an amount (the “Cancellation
Fee”) calculated as follows:


PI X PA


where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing
(a) the excess of the ask price (as determined by Prudential) of the Hedge
Treasury Note(s) on the Cancellation Date over the bid price (as determined by
Prudential) of the Hedge Treasury Notes(s) on the Acceptance Day for such
Accepted Note by (b) such bid price; and “PA” has the meaning ascribed to it in
paragraph 2B(8)(ii). The foregoing bid and ask prices shall be as reported by
Telerate Systems, Inc. (or, if such data for any reason ceases to be available
through






6


--------------------------------------------------------------------------------



Telerate Systems, Inc., any publicly available source of similar market data).
Each price shall be rounded to the second decimal place. In no case shall the
Cancellation Fee be less than zero.


3.CONDITIONS OF CLOSING. The obligation of any Purchaser to purchase and pay for
any Notes is subject to the satisfaction, on or before the Closing Day for such
Notes, of the following conditions:


3A. Closing Documents. Such Purchaser shall have received the following, each
dated the date of the applicable Closing Day:


(i)The Note(s) to be purchased by such Purchaser.


(ii)A fully executed and delivered guaranty agreement or a reaffirmation of a
previously executed guaranty agreement, each in a form acceptable to the
Purchasers, executed by each Subsidiary of the Company (if any) that is a
“Guarantor” under the Existing Credit Agreement or the 2020 Bond Indenture (the
“Guaranty”).


(iii)A favorable opinion of Bass, Berry & Sims, PLC, special counsel to the
Company and all Guarantors, if any, (and/or such other or additional counsel
designated by the Company and all Guarantors and reasonably acceptable to each
Purchaser) in form and substance reasonably satisfactory to each Purchaser and
covering the opinions described in Exhibit E attached hereto. The Company hereby
directs each such counsel to deliver such opinion, agrees that the issuance and
sale of any Notes will constitute a reconfirmation of such direction, and
understands and agrees that each Purchaser will and hereby is authorized to rely
on such opinion.


(iv)The Articles/Certificate of Incorporation, Formation or Limited Partnership,
as applicable, of the Company and each Guarantor, if any, each certified as of a
recent date by the Secretary of State of the state of their respective
incorporation or formation, as applicable.


(v)The Bylaws, Operating/Limited Liability Company Agreement or Limited
Partnership Agreement, as applicable, of the Company and each Guarantor, if any,
each certified by the respective Secretary of the Company and each Guarantor (or
a certification by an Authorized Officer that such documentation most recently
delivered to the Purchasers have not been amended).


(vi)An incumbency certificate signed by the Secretary or an Assistant Secretary
and one other officer (who is not signing any other document or agreement in
connection herewith) of each of the Company and Guarantors, if any, certifying
as to the names, titles and true signatures of the officers of the Company or
the Guarantors authorized to sign this Agreement, the Notes, the Guaranty and
the other documents to be delivered hereunder.


(vii)A certificate of the Secretary of the Company and the Guarantors, if any,
(A) attaching resolutions of the Board of Directors, members, managers or
partners, as


7


--------------------------------------------------------------------------------



applicable, of the Company and the Guarantors, if any, evidencing approval of
the transactions contemplated by this Agreement and the Guaranty, if applicable,
and the issuance of the Notes and the Guaranty, if applicable, and the
execution, delivery and performance thereof, and authorizing certain officers to
execute and deliver the same, and certifying that such resolutions were duly and
validly adopted and have not since been amended, revoked or rescinded, and (B)
certifying that no dissolution or liquidation proceedings as to the Company,
each Guarantor, if any, or any Subsidiary have been commenced or are
contemplated.


(viii)An Officer's Certificate certifying as to the matters set forth in
Paragraph 3C below.


(ix)Corporate and tax good standing certificates as to each of the Company and
the Guarantors, if any, from the jurisdictions in which it is organized or
incorporated and each other jurisdiction where a failure to be qualified could
reasonably be expected to have a Material Adverse Effect.


(x)Such additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser.


3B. Opinion of Purchaser's Special Counsel. Such Purchaser shall have received
from King & Spalding, LLP or such other counsel who is acting as special counsel
for it in connection with this transaction, a favorable opinion satisfactory to
such Purchaser as to such matters incident to the matters herein contemplated as
it may reasonably request.


3C. Representations and Warranties; No Default. The representations and
warranties contained in paragraph 8 shall be true in all material respects on
and as of such Closing Day, except to the extent of changes caused by the
transactions herein contemplated (and except for those which expressly relate to
an earlier date, in which case such representations and warranties shall have
been true on and as of such earlier date), after giving effect to any Updated
Schedules; there shall exist on such Closing Day no Event of Default or Default.


3D. Purchase Permitted by Applicable Laws. The purchase of and payment for the
Notes to be purchased by such Purchaser on the terms and conditions herein
provided (including the use of the proceeds of such Notes by the Company) shall
not violate any applicable law or governmental regulation (including, without
limitation, Section 5 of the Securities Act or Regulation T, U or X of the Board
of Governors of the Federal Reserve System) and shall not subject such Purchaser
to any material tax, penalty, liability or other onerous condition under or
pursuant to any applicable law or governmental regulation, and such Purchaser
shall have received such certificates or other evidence as it may request to
establish compliance with this condition.


3E. Payment of Fees and Expenses. The Company shall have paid to Prudential any
fees due it pursuant to or in connection with this Agreement, including any
Structuring Fee due pursuant to paragraph 2B(8)(i) and any Delayed Delivery Fee
due pursuant


8


--------------------------------------------------------------------------------



to paragraph 2B(8)(ii). In addition, the Company shall have paid on or before
the Closing Day all reasonable fees, charges and disbursements of the
Purchasers’ special counsel referred to in paragraph 3B to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the Closing Day.


3F. Payment Instructions. Each Purchaser shall have received the letter
described in paragraph 2 on the letterhead of the Company at least 48 hours
prior to the Series A Closing Day, including name and telephone number of the
appropriate contact at the applicable depository institution for confirming bank
account information.


3G. Sale to Other Purchasers. The Company shall be selling simultaneously all
Notes to be purchased by the Purchasers at the closing for payment in full
therefor.


3H. Private Placement Number. A Private Placement Number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have been
obtained for the Notes to be purchased.


4.PREPAYMENTS. The Series A Notes and any Shelf Notes shall be subject to
required prepayment as and to the extent provided in paragraphs 4A and 4B,
respectively. The Series A Notes and any Shelf Notes shall also be subject to
prepayment under the circumstances set forth in paragraph 4C. Any prepayment
made by the Company pursuant to any other provision of this paragraph 4 shall
not reduce or otherwise affect its obligation to make any required prepayment as
specified in paragraph 4A or 4B.


4A. No Required Prepayments of Series A Notes. The Series A Notes shall not be
subject to required prepayment.


4B. Required Prepayments of Shelf Notes. Each Series of Shelf Notes shall be
subject to required prepayments, if any, set forth in the Notes of such Series.


4C. Optional Prepayment With Make Whole Amount. The Notes of each Series shall
be subject to prepayment, in whole at any time or from time to time in part (in
a minimum amount of $1,000,000 and integral multiples thereof), at the option of
the Company, at 100% of the principal amount so prepaid plus interest thereon to
the prepayment date and the Make Whole Amount, if any, with respect to each such
Note. Any partial prepayment of a Series of the Notes pursuant to this paragraph
4C shall be applied in satisfaction of required payments of principal on a pro
rata basis.


4D. Notice of Optional Prepayment. The Company shall give the holder of each
Note of a Series irrevocable written notice of any prepayment pursuant to
paragraph 4C not less than 5 Business Days prior to the prepayment date,
specifying such prepayment date, the aggregate principal amount of the Notes of
such Series to be prepaid on such date, the principal amount of the Notes of
such Series held by such holder to be prepaid on such date and that such
prepayment is to be made pursuant to paragraph 4C. Notice of prepayment having
been given as aforesaid, the principal amount of the Notes specified in such
notice, together with interest thereon to the prepayment date and together with
the Make Whole Amount, if any, with respect


9


--------------------------------------------------------------------------------



thereto, shall become due and payable on such prepayment date.


4E.    Application of Prepayments.
In the case of each prepayment of less than the entire unpaid principal amount
of all outstanding Notes of any Series pursuant to paragraphs 4A, 4B or 4C, the
amount to be prepaid shall be applied pro rata to all outstanding Notes of such
Series (including, for the purpose of this paragraph 4E only, all Notes prepaid
or otherwise retired or purchased or otherwise acquired by the Company or any of
its Subsidiaries or Affiliates other than by prepayment pursuant to paragraph
4A, 4B or 4C) according to the respective unpaid principal amounts thereof.


4F. No Acquisition of Notes. The Company shall not, and shall not permit any of
its Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in
part prior to their stated final maturity (other than by prepayment pursuant to
paragraphs 4A, 4B or 4C or upon acceleration of such final maturity pursuant to
paragraph 7A), or purchase or otherwise acquire, directly or indirectly, Notes
of a Series held by any holder unless the Company or such Subsidiary or
Affiliate shall have offered to prepay or otherwise retire or purchase or
otherwise acquire, as the case may be, the same proportion of the aggregate
principal amount of Notes of such Series held by each other holder of Notes of
such Series at the time outstanding upon the same terms and conditions. Any
Notes so prepaid or otherwise retired or purchased or otherwise acquired by the
Company or any of its Subsidiaries or Affiliates shall not be deemed to be
outstanding for any purpose under this Agreement.


4G.    Offer to Prepay Notes in the Event of a Change of Control.


(i)Notice of Change of Control. The Company will, promptly after any Responsible
Officer has knowledge of the occurrence of any Change of Control, give written
notice of such Change of Control to each holder of Notes. If a Change of Control
has occurred, such notice shall contain and constitute an offer to prepay the
Notes as described in clause (iii) of this paragraph 4G and shall be accompanied
by the certificate described in clause (vi) hereof.


(ii)[Reserved.]


(iii)Offer to Prepay Notes. The offer to prepay Notes contemplated by the
foregoing clause (i) shall be an offer to prepay, in accordance with and subject
to this paragraph 4G, all, but not less than all, the Notes held by each holder
(in this case only, “holder” in respect of any Note registered in the name of a
nominee for a disclosed beneficial owner shall mean such beneficial owner) on a
date specified in such offer (the “Proposed Prepayment Date”). Such Proposed
Prepayment Date shall be the earlier of the date that all Indebtedness under the
Existing Credit Agreement is repaid in full as a result of such Change of
Control and a date no later than three Business Days after such Change of
Control.


(iv)Acceptance. A holder of Notes may accept the offer to prepay made pursuant
to this paragraph 4G by causing a notice of such acceptance to be delivered to
the Company on or before the Proposed Prepayment Date. A failure by a holder of
Notes to respond






10


--------------------------------------------------------------------------------



to an offer to prepay made pursuant to this paragraph 4G on or before such date
shall be deemed to constitute an acceptance of such offer by such holder.


(v)Prepayment. Prepayment of the Notes to be prepaid pursuant to this paragraph
4G shall be at 100% of the principal amount of such Notes, together with
interest accrued to the date of prepayment and the Make Whole Amount, if any,
with respect to each such Note. The prepayment shall be made on the Proposed
Prepayment Date.


(vi)Officer's Certificate. Each offer to prepay the Notes pursuant to this
paragraph 4G shall be accompanied by a certificate, executed by a Responsible
Officer of the Company and dated the date of such offer, specifying: (a) the
Proposed Prepayment Date; (b) that such offer is made pursuant to this paragraph
4G; (c) the principal amount of each Note offered to be prepaid; (d) the
interest that would be due on each Note offered to be prepaid, accrued to the
Proposed Prepayment Date; (e) that the conditions of this paragraph 4G have been
fulfilled; and (f) in reasonable detail, the nature and date of the Change of
Control.


5.AFFIRMATIVE COVENANTS. During the Issuance Period and so long thereafter as
any Note or any amount owing under this Agreement is outstanding and unpaid, the
Company covenants as follows:


5A.    Financial Statements.









The Credit PartiesCompany will furnish, or cause to be furnished, to each holder
of the Notes:







(i)Annual Financial Statements. As soon as available, and in any event within 90
days after the close of each fiscal year of the Consolidated Parties, the
consolidated and consolidating balance sheet and income statement of the
Consolidated Parties, as of the end of such fiscal year, together with related
consolidated and consolidating statements of operations and retained earnings
and of cash flows for such fiscal year, setting forth in comparative form
consolidated and consolidating figures for the preceding fiscal year, all such
financial information described above to be in reasonable form and detail and
audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Required Holders and whose opinion shall
be to the effect that such financial statements have been prepared in accordance
with GAAP (except for changes with which such accountants concur) and shall not
be limited as to the scope of the audit or qualified in any manner.


(ii)Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the close of each fiscal quarter of the Consolidated
Parties (other than the fourth fiscal quarter, in which case 90 days after the
end thereof) a consolidated and consolidating balance sheet and income statement
of the Consolidated Parties, as of the end of such fiscal quarter, together with
related consolidated and consolidating statements of operations and retained
earnings and of cash flows for such fiscal quarter, in each case setting forth
in comparative form consolidated and consolidating figures for the corresponding
period of the preceding fiscal year, all such financial information described
above to be in reasonable form and detail and reasonably acceptable to the
Required Holders, and accompanied by a certificate


11


--------------------------------------------------------------------------------



of the chief financial officer of the Company to the effect that such quarterly
financial statements fairly present in all material respects the financial
condition of the Consolidated Parties and have been prepared in accordance with
GAAP, subject to changes resulting from audit and normal yearendyear end audit
adjustments.


(iii)Compliance Certificate. At the time of delivery of the financial statements
provided for in paragraphs 5A(i) and 5A(ii) above, a certificate of the chief
financial officer, president, treasurer or controller of the Company
substantially in the form of Exhibit 5A(iii), (a) demonstrating compliance with
the financial covenants contained in paragraph 5K by calculation thereof as of
the end of each such fiscal period and (b) stating that no Default or Event of
Default exists, or if any Default or Event of Default does exist, specifying the
nature and extent thereof and what action the Credit Parties proposeCompany
proposes to take with respect thereto (which delivery may, unless any holder of
the Notes requests executed originals, be by electronic communication including
fax or email and shall be deemed to be an original authentic counterpart thereof
for all purposes).


(iv)[Reserved].


(v)Auditor’s Reports. Promptly upon receipt thereof, a copy of any other report
or “management letter” submitted by independent accountants to any Consolidated
Party in connection with any annual, interim or special audit of the books of
such Person.


(vi)Reports. Promptly upon transmission or receipt thereof, (a) copies of any
filings and registrations with, and reports to or from, the Securities and
Exchange Commission, or any successor agency, and copies of all financial
statements, proxy statements, notices and reports as any Consolidated Party
shall send to its shareholders or to a holder of any Indebtedness owed by any
Consolidated Party in its capacity as such a holder and (b) upon the request of
the Required Holders, all material reports and written information to and from
the United States Environmental Protection Agency, or any state or local agency
responsible for environmental matters, the United States Occupational Health and
Safety Administration, or any state or local agency responsible for health and
safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters.


(vii)Notices. Upon obtaining knowledge thereof, the Credit PartiesCompany will
give written notice to the holders of the Notes immediately of (a) the
occurrence of an event or condition consisting of a Default or Event of Default,
specifying the nature and existence thereof and what action the Credit Parties
proposeCompany proposes to take with respect thereto, and (b) the occurrence of
any of the following with respect to any Consolidated Party (x) the pendency or
commencement of any litigation, arbitral or governmental proceeding against such
Person which if adversely determined is likelycould reasonably be expected to
have a Material Adverse Effect, (y) the institution of any proceedings against
such Person with respect to, or the receipt of notice by such Person of
potential liability or responsibility for violation, or alleged violation of any
federal, state or local law, rule or regulation, including but not limited to,
Environmental Laws, the violation of which could reasonably be expected to have
a Material Adverse Effect, or (z) any notice or determination concerning the
imposition of any withdrawal liability by a Multiemployer Plan against such
Person or any ERISA Affiliate, the determination that a Multiemployer Plan is,
or is expected to be, in reorganization within the meaning of Title
12


--------------------------------------------------------------------------------



IV of ERISA or the termination of any Plan and in each case, the liability of
which could reasonably be expected to have a Material Adverse Effect.


(viii)ERISA. Upon obtaining knowledge thereof, the Credit PartiesCompany will
give written notice to the holders of the Notes promptly (and in any event
within five business days) of: (a) of any event or condition, including, but not
limited to, any Reportable Event, that constitutes, or might reasonably lead to,
an ERISA Event; (b) with respect to any Multiemployer Plan, the receipt of
notice as prescribed in ERISA or otherwise of any withdrawal liability assessed
against the Credit PartiesCompany or any ERISA Affiliates, or of a determination
that any Multiemployer Plan is in reorganization or insolvent (both within the
meaning of Title IV of ERISA); (c) the failure to make full payment on or before
the due date (including extensions) thereof of all amounts which any
Consolidated Party or any ERISA Affiliate is required to contribute to each
Single Employer Plan pursuant to its terms and as required to meet the minimum
funding standard set forth in ERISA and the Code with respect thereto; or (d)
any change in the funding status of any Single Employer Plan that reasonably
could be expected to have a Material Adverse Effect, together with a description
of any such event or condition or a copy of any such notice and a statement by
the chief financial officer of the Company briefly setting forth the details
regarding such event, condition, or notice, and the action, if any, which has
been or is being taken or is proposed to be taken by the Credit PartiesCompany
with respect thereto. Promptly upon request, the Credit PartiesCompany shall
furnish the holders of the Notes and the Purchasers with such additional
information concerning any Plan as may be reasonably requested, including, but
not limited to, copies of each annual report/return (Form 5500 series), as well
as all schedules and attachments thereto required to be filed with the
Department of Labor and/or the Internal Revenue Service pursuant to ERISA and
the Code, respectively, for each “plan year” (within the meaning of Section
3(39) of ERISA).


(ix)Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
any Consolidated Party as the Required Holders may reasonably request.


Documents required to be delivered pursuant to paragraphs 5A(i), 5A(ii) and
5A(vi)(a) (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company posts such documents; or (ii) on which such
documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which each holder of Notes have access; provided that: (i) the
Company shall deliver paper copies of such documents to any holder of Notes upon
its request to the Company to deliver such paper copies until a written request
to cease delivering paper copies is given by such holder of Notes, (ii) the
Company shall notify each holder of the Notes (by facsimile or electronic mail)
of the posting of any such documents and provide to the holders of the Notes by
electronic mail electronic versions (i.e., soft copies) of such documents; and
(iii) any confidentiality provisions governing any such electronic posting shall
be superseded by the terms of paragraph 11V. No holder of Notes shall have any
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a holder of the Notes
for delivery, and each holder of the Notes shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.


13


--------------------------------------------------------------------------------



5B.    Preservation of Existence and Franchises.


Each Credit PartyThe Company will, and will cause each of its Subsidiaries to,
do all things necessary to preserve and keep in full force and effect its
existence, rights, franchises and authority except where failure to do so could
not reasonably be expected to have a Material Adverse Effect.


5C.    Books and Records.


Each Credit PartyThe Company will, and will cause each of its Subsidiaries to,
keep complete and accurate books and records of its transactions in accordance
with good accounting practices on the basis of GAAP (including the establishment
and maintenance of appropriate reserves).


5D.    Compliance with Law.


Each Credit PartyThe Company will, and will cause each of its Subsidiaries to,
comply with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
Property, including Environmental Laws, if noncompliance with any such law,
rule, regulation, order or restriction could reasonably be expected to have a
Material Adverse Effect.


5E.    Payment of Taxes and Other Indebtedness.


Each Credit PartyThe Company will, and will cause each of its Subsidiaries to,
pay and discharge (a) all taxes, assessments and governmental charges or levies
imposed upon it, or upon its income or profits, or upon any of its properties,
before they shall become delinquent, (b) all lawful claims (including claims for
labor, materials and supplies) which, if unpaid, might give rise to a Lien upon
any of its properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that no Consolidated
Party shall be required to pay any such tax, assessment, charge, or levy, claim
or Indebtedness which is being contested in good faith by appropriate
proceedings and as to which adequate reserves therefor have been established in
accordance with GAAP, unless the failure to make any such payment could
reasonably be expected to have a Material Adverse Effect.


5F.    Insurance.


Each Credit PartyThe Company will, and will cause each of its Subsidiaries to,
at all times maintain in full force and effect insurance, which may include
self-insurance (including worker’s compensation insurance, liability insurance,
casualty insurance and business interruption insurance) in such amounts,
covering such risks and liabilities and with such deductibles or self-insurance
retentions as are in accordance with normal industry practice.


    5G.    Maintenance of Property. 5G.    Reserved.


Each Credit Party will, and will cause each of its Subsidiaries to, maintain and
preserve its properties and equipment material to the conduct of its business in
good repair, working order and condition, normal wear and tear and casualty and
condemnation excepted, and will make, or
14


--------------------------------------------------------------------------------



cause to be made, in such properties and equipment from time to time all
repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto as may be needed or proper, to the extent and in the manner
customary for companies in similar businesses except where failure to do so
could not reasonably be expected to have a Material Adverse Effect.


    5H.    Performance of Obligations 5H.    Reserved.


Except if the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each Credit Party will, and will cause each of its
Subsidiaries to, perform in all material respects all of its obligations under
the terms of all material agreements, indentures, mortgages, security agreements
or other debt instruments to which it is a party or by which it is bound.


5I.    Use of Proceeds.


The Company will use the proceeds of the Notes solely for the purposes set forth
in paragraph 8N.


5J.    Audits/Inspections.


UponIf an Event of Default has occurred and is continuing, upon reasonable
notice and during normal business hours, each Credit Partythe Company will, and
will cause each of its Subsidiaries to, permit representatives appointed by the
Required Holders, including, without limitation, independent accountants,
agents, attorneys, and appraisers to visit and inspect its property, including
its books and records, its accounts receivable and inventory, its facilities and
its other business assets, and to make photocopies or photographs thereof and to
write down and record any information such representative obtains and shall
permit the Significant Holders or their representatives to investigate and
verify the accuracy of information provided to the Purchasers and to discuss all
such matters with the officers, employees and representatives of such Person;
provided that absent the existence and continuation of an Event of Default, (a)
holders of the Notes shall not exercise such rights granted herein more often
than two (2) times during any calendar year and (b) one (1) such time shall be
at the Company’s, all at the expense of the Company.


5K.    Financial Covenants.


(i)Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, as of the last
day of each fiscal quarter of the Company, shall be greater than or equal to
2.00 to 1.0.


(ii)Leverage Ratio.    The Leverage Ratio, as of the last day of each fiscal
quarter of the Company, shall be less than or equal to 4.00 to 1.0.


5L.    Additional Guarantors.


As soon as practicable and in any event within 30 days after any Person
guarantees any Indebtedness arising under or pursuant to any Material Credit
Facility, the Company shall cause such Person to enter into a guaranty agreement
in a form reasonably acceptable to the Required Holders, and cause such Person
to deliver such other documentation as the Required Holders


15


--------------------------------------------------------------------------------



may reasonably request in connection with the foregoing, including, without
limitation, certified resolutions and other organizational and authorizing
documents of such Person, and favorable opinions of counsel to such Person all
in form, content and scope reasonably satisfactory to the Required Holders.


    5M.    Environmental Laws.    5M.    Reserved.


(i)The Consolidated Parties shall comply in all material respects with, and take
reasonable actions to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and take reasonable actions
to ensure that all tenants and subtenants obtain and comply in all material
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws except to the
extent that failure to do so with respect to any of the foregoing would not
reasonably be expected to have a Material Adverse Effect;


(ii)The Consolidated Parties shall conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings and the failure to do or the pendency of
such proceedings would not reasonably be expected to have a Material Adverse
Effect; and


    (iii) The Consolidated Parties shall defend, indemnify and hold harmless
each holder of the Notes and the Purchasers, and their respective employees,
agents, officers and directors, from and against any and all claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of the Company or any
of its Subsidiaries or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor. The agreements in this paragraph
shall survive repayment of the Notes and all other amounts payable hereunder.


5N.    Compliance with Anti-Corruption Laws and Sanctions.


The Company will maintain in effect and enforce policies and procedures designed
to promote and to achieve compliance by the Company, its Subsidiaries and their
respective directors, officers and employees (a) in all material respects with
Anti-Corruption Laws and (b) with applicable Sanctions.


5O. Information Required by Rule 144A. The Company will, upon the request of the
holder of any Note, provide such holder, and any qualified institutional buyer
designated by such holder, such financial and other information as such holder
may reasonably
16


--------------------------------------------------------------------------------



determine to be necessary in order to permit compliance with the information
requirements of Rule 144A under the Securities Act in connection with the resale
of Notes, except at such times as the Company is subject to and in compliance
with the reporting requirements of section 13 or 15(d) of the Exchange Act. For
the purpose of this paragraph 5O, the term “qualified institutional buyer” shall
have the meaning specified in Rule 144A under the Securities Act.


6.NEGATIVE COVENANTS. During the Issuance Period and so long thereafter as any
Note or any amount owing under this Agreement is outstanding and unpaid, the
Company covenants as follows:


6A.    Subsidiary Indebtedness.


The Credit PartiesCompany will not permit any of their its Subsidiaries to
contract, create, incur, assume or permit to exist any Indebtedness, except:


(i)Indebtedness arising under this Agreement, the Notes and the other Note
Documents;


(ii)purchase money Indebtedness (including obligations in respect of Capital
Leases) hereafter incurred to finance the purchase of fixed assets provided that
(i) the total of all such Indebtedness, together with all such Indebtedness of
the Company secured by Liens permitted by clause (vi) of the definition of
“Permitted Liens”, shall not exceed an aggregate principal amount of
$100,000,000 at any one time outstanding; (iia) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed;, and (iiib) no
such Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;


(iii)Indebtedness set forth in Schedule 6A and any renewals, refinancings,
extensions or replacements thereof (without increasing the amount thereof);


(iv)obligations in respect of Hedging Agreements entered into in order to manage
existing or anticipated interest rate or exchange rate risks and not for
speculative purposes;


(v)intercompany Indebtedness arising out of loans, advances and Guaranty
Obligations permitted under paragraph 6F;


(vi)other Indebtedness, provided that the aggregate outstanding principal amount
of such Indebtedness at the time incurred shall not exceed the difference
between (a) 15% of Consolidated Tangible Assets of the Company and its
Subsidiaries, computed as of the end of the most recent fiscal quarter of the
Company for which financial statements were required to be delivered pursuant to
paragraph 5A(i) or 5A(ii) minus (b) the aggregate outstanding principal amount
of Indebtedness of the Company secured by Liens permitted by clause (xixxxvii)
of the definition of Permitted Liens;


(vii)Permitted Government Revenue Bond Indebtedness;


17


--------------------------------------------------------------------------------



(viii)Indebtedness in respect of Sale and Leaseback Transactions permitted by
paragraph 6ME; and


(ix)unsecured Indebtedness in respect of the 2020 Bonds. Guaranty Obligations of
any Subsidiary in respect to Indebtedness of the Company or of another
Subsidiary not prohibited hereunder so long as such Guaranty Obligations shall
not be in favor of any Material Credit Facility unless the provisions of
paragraph 5L have been satisfied.


6B.    Liens.


The Credit PartiesCompany will not permit any Consolidated Party to contract,
create, incur, assume or permit to exist any Lien with respect to any of its
Property, whether now owned or after acquired, except for Permitted Liens.


6C.    Nature of Business.


The Credit PartiesCompany will not permit the Consolidated Parties taken as a
whole to substantively alter the character or conduct of the business conducted
by such Person as of the date of this Agreement.


6D.    Consolidation, Merger, Dissolution, etc.


The Credit PartiesCompany will not permit any Consolidated Party to enter into
any transaction of merger or consolidation or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution); provided that,
notwithstanding the foregoing provisions of this paragraph 6D, (a) the Company
may merge or consolidate with a third party or with any of its Subsidiaries
provided that (i) the Company shall be the continuing or surviving corporation
and
(ii) after giving effect to such transaction, no Default or Event of Default
exists,; (b) any Credit Party Consolidated Party (other than the Company may
merge or consolidate with any other Credit Party other than the Company provided
that after giving effect to such transaction, no Default or Event of Default
exists, (c) any Consolidated Party which is not a Credit Party) (i) may be
merged or consolidated with or into any Credit Party provided that (i) such
Credit Party shall be the continuing or surviving corporation and (ii) after
giving effect to such transaction, no Default or Event of Default exists, and
(d) any Consolidated Party which is not a Credit Party may be merged or
consolidated with or intoother Consolidated Party or into any Person that
becomes a Consolidated Party and (ii) may dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to any other Consolidated
Party which is not a

Credit Partyand thereafter be dissolved, provided that, after giving effect to
such transaction, no Default or Event of Default exists; and (c) the Company may
become a direct or indirect wholly-owned Subsidiary of a holding company if the
direct and indirect holders of the Voting Stock of such holding company
immediately following that transaction are substantially the same as the holders
of the Company’s Voting Stock immediately prior to that transaction.


6E.    Asset Dispositions.    The Credit PartiesCompany will not permit any
Consolidated Party to sell, lease, transfer or otherwise dispose of any Property
other than (a) the


18


--------------------------------------------------------------------------------



sale of inventory in the ordinary course of business for fair consideration, (b)
the sale or disposition of machinery and equipment no longer used or useful in
the conduct of such Person’s business, (c) the sale, lease, transfer or other
disposition of Property to any Credit Partythe Company in the ordinary course of
business, (d) dispositions of assets to a Governmental Authority in connection
with the granting of state or local tax or economic development incentives where
the Company or a Subsidiary retains a leasehold interest in such property;
provided, that (i) the use of such assets by the Company or any of its
Subsidiaries is not materially limited or restricted thereby and (ii) the
Company or a Subsidiary has the right to reacquire such assets for nominal
consideration, which shall include cancellation by the Company or any Subsidiary
of any bond held by the Company or such Subsidiary related to Permitted
Government Revenue Bond Indebtedness, (e) dispositions of unwanted assets that
were acquired in connection with an acquisition constituting a Permittedan
Investment; provided, that such disposition (i) is completed on fair and
reasonable terms no less favorable to the Company or a Subsidiary than the
Company or such Subsidiary would obtain in a comparable arms-length transaction
and (ii) occurs within a reasonable period of time after completion of such
acquisition and (f, (f) Sale and Leaseback Transactions (g) transfers permitted
by paragraph 6D and (h) other sales of assets of the Consolidated Parties
(including pursuant to Sale and Leaseback Transactions) having a net book value
not to exceed (i)
$200,000,000 in the aggregate at any time prior to the third anniversary of this
Agreement and (ii) $500,000,000 in the aggregate during the term of this
Agreementhaving a net book value over any three-year period not to exceed 20% of
Consolidated Tangible Assets of the Company and its Subsidiaries, computed as of
the end of the most recent fiscal quarter end of the Company for which financial
statements were required to be delivered pursuant to paragraph 5A(i) or 5A(ii).


    6F.    Investments. 6F. Reserved.


The Credit Parties will not permit any Consolidated Party to make Investments in
or to any Person, except for Permitted Investments.


    6G.    Restricted Payments 6G.    Reserved.


The Credit Parties will not permit any Consolidated Party to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of
Capital Stock of such Person, (b) to make dividends or other distributions
payable to the Company (directly or indirectly through Subsidiaries) and (c) to
make other Restricted Payments, so long as (i) the Leverage Ratio is less than
3.5 to 1.0 after giving effect to such Restricted Payment on a pro forma basis
and (ii) no Default or Event of Default shall exist immediately prior to or
after giving effect to such Restricted Payment.


    6H.    Prepayments of Indebtedness, etc 6H.    Reserved.


If any Default or Event of Default exists, the Credit Parties will not permit
any Consolidated Party to (a) after the issuance thereof, amend or modify (or
permit the amendment or modification of) any of the terms of any Indebtedness if
such amendment or modification would add or change any terms in a manner adverse
to the issuer of such Indebtedness, or


19


--------------------------------------------------------------------------------



shorten the final maturity or average life to maturity or require any payment to
be made sooner than originally scheduled or increase the interest rate
applicable thereto or change any subordination provision thereof, or (b) make
(or give any notice with respect thereto) any voluntary or optional payment or
prepayment or redemption or acquisition for value of (including without
limitation, by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any other Indebtedness.


6I.    Transactions with Affiliates.


Except as set forth on Schedule 6I, the Credit PartiesCompany will not permit
any Consolidated Party to enter into or permit to exist any transaction or
series of transactions with any officer, director, shareholder, Subsidiary or
Affiliate of such Personthe Company other than
(a)normal compensation and reimbursement of expenses of officers and directors
and (b, (b) intercompany transfers in the normal course of business and (c)
except as otherwise specifically limited in this Agreement, other transactions
which are entered into in the ordinary course of such Personthe Company’s
business on terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arms-length transaction with a Person
other than an officer, director, shareholder, Subsidiary or Affiliate.


    6J.    Fiscal Year; Organizational Documents. 6J.    Reserved.


The Credit Parties will not permit any Consolidated Party to (a) change its
fiscal year or (b) amend, modify or change its articles of incorporation (or
corporate charter or other similar organizational document) or bylaws (or other
similar document) in a manner that would adversely affect the rights of the
holders of the Notes.


    6K.    Limitation on Restricted Actions. 6K.    Reserved.


The Credit Parties will not permit any Consolidated Party to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, or (e) act as a
Guarantor and pledge its assets pursuant to the Note Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except (in respect of
any of the matters referred to in clauses (a) - (d) above) for such encumbrances
or restrictions existing under or by reason of (i) this Agreement and the other
Note Documents, (ii) any documentation or instrument governing the Principal
Credit Facilities so long as such encumbrances or restrictions are not more
restrictive than this Agreement, (iii) applicable law or (iv) any document or
instrument governing purchase money Indebtedness (including Capital Leases)
permitted by this Agreement, provided that any such restriction contained
therein relates only to the asset or assets constructed or acquired in
connection therewith.


    6L.    Ownership of Subsidiaries. 6L.    Reserved.


20


--------------------------------------------------------------------------------



Notwithstanding any other provisions of this Agreement to the contrary, the
Credit Parties will not permit any Consolidated Party to (i) permit any Person
(other than the Company or any Wholly Owned Subsidiary of the Company) to own
any Capital Stock of any Subsidiary of the Company, (ii) permit any Subsidiary
of the Company to issue Capital Stock (except to the Company or to a Wholly
Owned Subsidiary of the Company), (iii) permit, create, incur, assume or suffer
to exist any Lien thereon, in each case except (A) to qualify directors where
required by applicable law or to satisfy other requirements of applicable law
with respect to the ownership of Capital Stock of Foreign Subsidiaries or (B)
for Permitted Liens and (iv) notwithstanding anything to the contrary contained
in clause (ii) above, permit any Subsidiary of the Company to issue any shares
of preferred Capital Stock.


    6M.    Sale Leasebacks.    6M.    Reserved.


The Credit Parties will not permit any Consolidated Party to enter into any Sale
and Leaseback Transactions except as permitted by paragraph 6A(vi).


    6N.    No Further Negative Pledges.    6N.    Reserved.


(a)The Credit Parties will not permit any Consolidated Party to enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon its properties or assets, whether
now owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation, except (a) pursuant
to this Agreement and the other Note Documents, (b) pursuant to any document or
instrument governing purchase money Indebtedness (including Capital Leases)
permitted by this Agreement, provided that any such restriction contained
therein relates only to the asset or assets constructed or acquired in
connection therewith or (c) pursuant to any agreement governing Indebtedness
permitted hereunder so long as such restriction is not more restrictive than
paragraph 6B as in effect at the time such agreement is executed, except that
such agreement may restrict Liens securing the Credit Party Obligations provided
that such Indebtedness is either secured ratably with the Credit Party
Obligations pursuant to an intercreditor agreement reasonably acceptable to the
Required Holders and the holders of such Indebtedness or, in the case of cash
collateral, requires that an equal amount of cash collateral is pledged to
secure such Indebtedness.


(b)To the extent the Existing Credit Agreement and the 2020 Bond Indenture are
amended to remove all restriction on agreements or covenants restricting the
ability of the Company and its Subsidiaries to grant or permit to exist Liens,
including Section 8.14 of the Existing Credit Agreement and the corresponding
provision of the 2020 Bond Indenture, and no other Principal Credit Facility
contains such restriction, then this Agreement shall be deemed to be amended
automatically to remove this paragraph 6N. The Company and the holders of the
Notes agree to promptly execute and deliver at the expense of the Company
(including the fees and expenses of counsel for the holders of the Notes) an
amendment to this Agreement in form and substance reasonably satisfactory to the
Required Holder(s) evidencing the amendment of this Agreement to remove this
paragraph 6N. The execution and delivery of such an amendment to this Agreement
described herein shall not be a precondition to the effectiveness of such
amendment as provided for in this paragraph 6N, but shall merely be for the
convenience of the parties hereto. To the extent that (1) any lenders under the
Existing Credit Agreement or any
21


--------------------------------------------------------------------------------



holders of the 2020 Bonds receive any fee or other compensation at the time of
or in connection with agreeing or consenting to any amendment to the Existing
Credit Agreement or the 2020 Bond Indenture, as applicable, described in this
paragraph 6N (such fees and compensation being “Lien Covenant Amendment Fees”)
and (2) the Company has not otherwise paid the holders of the Notes fees in
connection with such action, then the Company shall pay the holders of the Notes
fees and compensation in an aggregate amount equal to the product of (i) the
Lien Covenant Amendment Fees paid to such lenders and holders in respect of such
action and (ii) a fraction of which (A) the numerator is the aggregate principal
amount of Notes then outstanding and (B) the denominator is the aggregate
principal amount of all Indebtedness (and unused commitments of the lenders)
under the Principal Credit Facilities then outstanding.


6O.    Anti-Corruption Laws and Sanctions.


The Company will not request any Notes be purchased, and the Company shall not
use, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Notes (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation in any material respect of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in a violation of any Sanctions applicable
to any party hereto.


6P. Terrorism Sanctions Regulations. The Company will not and will not permit
any Controlled Entity (a) to become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or any Person
that is the target of sanctions imposed by the United Nations or by the European
Union, or (b) directly or indirectly to have any investment in or engage in any
dealing or transaction (including, without limitation, any investment, dealing
or transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder to be in violation
of any law or regulation applicable to such holder, or (ii) is prohibited by or
subject to sanctions under any
s.Economic Sanctions, or (c) to engage, nor shall any Affiliate of either
engage, in any activity that could subject such Person or any holder to
sanctions under CISADA or any similar law or regulation with respect to Iran or
any other country that is subject to U.S. Economic Sanctions.


6Q.    Most Favored Lender Status.


(i)In the event the Company or any Subsidiary shall amend any Principal Credit
Facility at any time after the date of this Agreement such that such Principal
Credit Facility contains one or more Additional Covenants or Additional
Defaults, the terms of this Agreement shall, without any further action on the
part of the Company or any of the holders of the Notes, be deemed to be amended
automatically to include each Additional Covenant and each Additional Default
contained in such Principal Credit Facility.


(ii)If this Agreement is deemed amended to include any Additional Covenant or
Additional Default, and thereafter such Additional Covenant or Additional
Default in any Principal Credit Facility is excluded, terminated, loosened,
relaxed, tightened, amended or


22


--------------------------------------------------------------------------------



otherwise modified, then the related Additional Covenant or Additional Default
included in this Agreement pursuant to the requirements of this paragraph 6Q
shall, without any further action on the part of the Company or any of the
holders of the Notes, be so excluded, terminated, loosened, relaxed, tightened,
amended or otherwise modified in this Agreement; provided if a Default or Event
of Default shall have occurred and be continuing at the time any such Additional
Covenant or Additional Default is to be so excluded, terminated, loosened,
relaxed, tightened, amended or otherwise modified under this paragraph 6Q, the
prior written consent of the Required Holders shall be required as a condition
to the exclusion, termination, loosening, relaxation, tightening, amendment or
other modification of any such Additional Covenant or Additional Default, as the
case may be; and provided, further, that in no event shall the covenants,
defaults or any related definitions contained in this Agreement as in effect on
the date of this Agreement be deemed amended or construed to be loosened or
relaxed by operation of the terms of this paragraph 6Q(ii), and only any such
Additional Covenant or Additional Default shall be so excluded, terminated,
loosened, relaxed, tightened, amended or otherwise modified pursuant to the
terms hereof.


(iii)The Company shall promptly execute and deliver at its expense (including
the fees and expenses of counsel for the holders of the Notes) an amendment to
this Agreement in form and substance reasonably satisfactory to the Required
Holder(s) evidencing the amendment of this Agreement to include, exclude,
terminate, loosen, relax, tighten, amend or otherwise modify any Additional
Covenant or Additional Default, as the case may be, pursuant to clause (i) or
clause (ii) above; provided that the execution and delivery of such amendments
to this Agreement described herein shall not be a precondition to the
effectiveness of such inclusion, exclusion, termination, loosening, relaxation,
tightening, amendment or modification, but shall merely be for the convenience
of the parties hereto.


(iv)To the extent that (1) lenders or holders under any Principal Credit
Facility receive any fee or other compensation at the time of or in connection
with agreeing or consenting to any action described in clause (ii) above in
respect of any Additional Covenant or Additional Default (such fees and
compensation being “New Additional Covenant and Default Fees”), (2) as a result,
pursuant to clause (ii) above, the corresponding Additional Covenant or
Additional Default, as incorporated into this Agreement, is similarly excluded,
terminated, loosened, relaxed, tightened, amended, or otherwise modified, and
(3) the Company has not otherwise paid the holders of the Notes fees in
connection with such action, then the Company shall pay the holders of the Notes
fees and compensation in an aggregate amount equal to the product of (i) the New
Additional Covenant and Default Fees paid to such lenders and holders in respect
of such action and (ii) a fraction of which (A) the numerator is the aggregate
principal amount of Notes then outstanding and (B) the denominator is the
aggregate principal amount of all Indebtedness (including unused commitments of
the lenders) under the Principal Credit Facilities then outstanding; and


(v)The Company covenants and agrees to give prompt written notice in reasonable
detail to the holders of the Notes of each and every occasion in which each and
every Additional Covenant or Additional Default in any Principal Credit Facility
is included, excluded, terminated, loosened, relaxed, tightened, amended or
otherwise modified.


7.EVENTS OF DEFAULT.


23


--------------------------------------------------------------------------------





7A. Acceleration. If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):


(i)Payment. Any Credit PartyThe Company shall









(a)default in the payment when due of any principal of any of the Notes, or







(b)default, and such default shall continue for threefive (35) or more Business
Days, in the payment when due of any interest on the Notes, of any Make Whole
Amount, or of any Fees or other amounts owing hereunder when due, under any of
the other Note Documents or in connection herewith or therewith; or


(ii)Representations. Any representation, warranty or statement made or deemed to
be made by any Credit Partythe Company herein, in any of the other Note
Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was deemed to have been made; or


(iii)Covenants. Any Credit PartyThe Company shall


(a)default in the due performance or observance of any term, covenant or
agreement contained in paragraphs 4 or 5B, 5D, 5I, 5K, 5L or 5L6;


(b)default in the due performance or observance of any term, covenant or
agreement contained in paragraphs 5A(i), (ii) or (iii) and such default shall
continue unremedied for a period of at least 5 days after the earlier of an
Authorized Officer of a Credit Partythe Company becoming aware of such default
or notice thereof by any holder of the Notes; or


(c)default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in clauses (i), (ii), (iii)(a) or
(iii)(b) of this paragraph 7A) contained in this Agreement and such default
shall continue unremedied for a period of at least 30 days after the earlier of
an Authorized Officer of a Credit Partythe Company becoming aware of such
default or notice thereof by any holder of the Notes; or





(iv)Other Note Documents. (i) Any Credit PartyThe Company shall default

in the due performance or observance of any term, covenant or agreement in any
of the other Note Documents (subject to applicable grace or cure periods, if
any), or (ii) except as a result of or in connection with a merger,
consolidation or dissolution of a Subsidiary permitted under paragraph 6D, any
Note Document shall fail to be in full force and effect or to give the holders
of the Notes the rights, powers and privileges purported to be created thereby,
or any Credit Partythe Company shall so state in


24


--------------------------------------------------------------------------------



writing; or


(v)Guaranties. Except as otherwise permitted by the Noteholders or as the result
of or in connection with a merger, consolidation or dissolution of a Subsidiary
permitted under paragraph 6D, the guaranty given by any Guarantor hereunder or
any provision thereof shall cease to be in full force and effect, or any
Guarantor hereunder or any Person acting by or on behalf of such Guarantor shall
deny or disaffirm such Guarantor’s obligations under such guaranty, or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to any
guaranty; or


(vi)Bankruptcy, etc. Any Bankruptcy Event shall occur with respect to any Credit
Partythe Company or Material Subsidiary; or


(vii)Defaults under Other Agreements.


(a)Any Credit PartyThe Company or Material Subsidiary shall default in the
performance or observance (beyond the applicable grace period with respect
thereto, if any) of any material obligation or condition of any contract or
lease material to the Consolidated Parties, taken as a whole; or


(b)With respect to any Indebtedness (other than Indebtedness outstanding under
this Agreement) in excess of $25,000,000100,000,000 in the aggregate for the
Consolidated Parties taken as a whole, (A) the Company or any Consolidated
PartyMaterial Subsidiary shall (1) default in any payment (beyond the applicable
grace period with respect thereto, if any) with respect to any such
Indebtedness, or (2) the occurrence and continuance of a default in the
observance or performance relating to such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event or condition shall occur or condition exist, the effect of which default
or other event or condition is to cause, or permit, the holder or holders of
such Indebtedness (or trustee or agent on behalf of such holders) to cause
(determined without regard to whether any notice or lapse of time is required),
any such Indebtedness to become due prior to its stated maturity; or (B) any
such Indebtedness shall be declared due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof; or


(viii)Judgments. One or more judgments or decrees shall be entered against one
or more of the Consolidated Parties involving a liability of
$25,000,000100,000,000 or more in the aggregate (to the extent not paid or fully
covered by insurance provided by a carrier who has acknowledged coverage and has
the ability to perform) and any such judgments or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days from the
entry thereof; or


(ix)ERISA. Any of the following events or conditions, if such event or condition
could have a Material Adverse Effect: (i) any Single Employer Plan shall be
deemed to be in “at risk status” as defined in Section 430(i) of the Code or any
Multiemployer Plan shall be


25


--------------------------------------------------------------------------------



deemed to be in “critical” or “endangered” status as defined in Section 431 of
the Code; (ii) any lien shall arise on the assets of any Consolidated Party or
any ERISA Affiliate in favor of the PBGC or a Single Employer Plan; (iii) an
ERISA Event shall occur with respect to a Single Employer Plan, which is, in the
reasonable opinion of the Required Holders, likely to result in the termination
of such Single Employer Plan for purposes of Title IV of ERISA; (iv) an ERISA
Event shall occur with respect to a Multiemployer Plan or Multiple Employer
Plan, which is, in the reasonable opinion of the Required Holders, likely to
result in (A) the termination of such Multiemployer Plan or Multiple Employer
Plan for purposes of Title IV of ERISA, or (B) any Consolidated Party or any
ERISA Affiliate incurring any liability in connection with a withdrawal from,
reorganization of (within the meaning of Section 4241 of ERISA), or insolvency
or (within the meaning of Section 4245 of ERISA) such Multiemployer Plan or
Multiple Employer Plan; or (v) any prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) or breach of fiduciary
responsibility shall occur which may subject any Consolidated Party or any ERISA
Affiliate to any liability under Sections 406, 409, 502(i), or 502(l) of ERISA
or Section 4975 of the Code, or under any agreement or other instrument pursuant
to which any Consolidated Party or any ERISA Affiliate has agreed or is required
to indemnify any person against any such liability; or


(x)Invalidity of Note Documents. Any material provision of any Note Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Credit Party Obligations, ceases to be in full force and effect; or any Credit
Party or any other Personthe Company contests in any manner the validity or
enforceability of any provision of any Note Document; or any Credit Partythe
Company denies that it has any or further liability or obligation under any Note
Document, or purports to revoke, terminate, or rescind any provision of any Note
Document;


then (a) if such event is an Event of Default specified in clause (i) of this
paragraph 7A, any holder of any Note (other than the Company or any of its
Subsidiaries or Affiliates) may at its option, by notice in writing to the
Company, declare all of the Notes held by such holder to be, and all of the
Notes held by such holder shall thereupon be and become, immediately due and
payable at par together with interest accrued thereon and the Make Whole Amount,
if any, with respect to each Note, without presentment, demand, protest or
notice of any kind (including, without limitation, notice of intent to
accelerate), all of which are hereby waived by the Company, (b) if such event is
an Event of Default specified in clause (vi) of this paragraph 7A with respect
to the Company or any Guarantor, all of the Notes at the time outstanding shall
automatically become immediately due and payable together with interest accrued
thereon and the Make Whole Amount, if any, with respect to each Note, without
presentment, demand, protest or notice of any kind (including, without
limitation, notice of intent to accelerate and notice of acceleration of
maturity), all of which are hereby waived by the Company, and (c) with respect
to any event constituting an Event of Default (including an event described in
clause (a) above), the Required Holder(s) of the Notes of any Series may at its
or their option, by notice in writing to the Company, declare all of the Notes
of such Series to be, and all of the Notes of such Series shall thereupon be and
become, immediately due and payable together with interest accrued thereon and
together with the Make Whole Amount, if any, with respect to each Note of such
Series, without presentment, demand, protest or notice of any kind (including,
without


26


--------------------------------------------------------------------------------



limitation, notice of intent to accelerate), all of which are hereby waived by
the Company.


The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of the Make Whole Amount by the Company in the event that
the Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.


7B. Rescission of Acceleration. At any time after any or all of the Notes of any
Series shall have been declared immediately due and payable pursuant to
paragraph 7A, the Required Holder(s) of the Notes of such Series may, by notice
in writing to the Company, rescind and annul such declaration and its
consequences if (i) the Company shall have paid all overdue interest on the
Notes of such Series, the principal of and Make Whole Amount, if any, payable
with respect to any Notes of such Series which have become due otherwise than by
reason of such declaration, and interest on such overdue interest and overdue
principal and Make Whole Amount at the rate specified in the Notes of such
Series, (ii) the Company shall not have paid any amounts which have become due
solely by reason of such declaration, (iii) all Events of Default and Defaults,
other than non-payment of amounts which have become due solely by reason of such
declaration, shall have been cured or waived pursuant to paragraph 11C, and (iv)
no judgment or decree shall have been entered for the payment of any amounts due
pursuant to the Notes of such Series or this Agreement. No such rescission or
annulment shall extend to or affect any subsequent Event of Default or Default
or impair any right arising therefrom.


7C. Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 7A or any such declaration
shall be rescinded and annulled pursuant to paragraph 7B, the Company shall
forthwith give written notice thereof to the holder of each Note of each Series
at the time outstanding.


7D. Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
under this Agreement and such Note by exercising such remedies as are available
to such holder in respect thereof under applicable law, either by suit in equity
or by action at law, or both, whether for specific performance of any covenant
or other agreement contained in this Agreement or in aid of the exercise of any
power granted in this Agreement. No remedy conferred in this Agreement upon the
holder of any Note is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to every other
remedy conferred herein or now or hereafter existing at law or in equity or by
statute or otherwise.


8.REPRESENTATIONS, COVENANTS AND WARRANTIES. The Company represents, covenants
and warrants as follows (all references to “Subsidiary” and “Subsidiaries” in
this paragraph 8 shall be deemed omitted if the Company has no Subsidiaries at
the time the representations herein are made or repeated):


8A.    Financial Condition.


27


--------------------------------------------------------------------------------



The financial statements delivered to the holders of the Notes pursuant to
paragraphs 5A(i) and 5A(ii), (i) have been prepared in accordance with GAAP and
(ii) present fairly (on the basis disclosed in the footnotes to such financial
statements) in all material respects the consolidated and consolidating
financial condition, results of operations and cash flows of the Consolidated
Parties as of such date and for such periods.


8B.    No Material Change.


Since December 31, 2016,28, 2019, there has been no development or event
relating to or affecting a Credit Partythe Company which has had or could
reasonably be expected to have a Material Adverse Effect.


8C.    Organization and Good Standing.


Each of the Credit PartiesCompany and its Material Subsidiaries (a) is duly
organized, validly existing and is in good standing under the laws of the
jurisdiction of its incorporation or organization, (b) has the requisite power
and authority to own and operate all its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged
except to the extent that the failure to have such legal right wouldcould not
reasonably be expected to have a Material Adverse Effect and (c) is duly
qualified to conduct business and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that the
failure to so qualify or be in good standing could not reasonably be expected to
have a Material Adverse Effect.


8D.    Power; Authorization; Enforceable Obligations.


Each of the Credit PartiesThe Company has the corporate or other necessary power
and authority, to make, deliver and perform the Note Documents to which it is a
party, and in the case of the Company, to obtain extensions of credit hereunder,
and has taken all necessary corporate action to authorize the purchase of Notes
on the terms and conditions of this Agreement and to authorize the execution,
delivery and performance of the Note Documents to which it is a party. No
consent or authorization of, filing with, notice to or other similar act by or
in respect of, any Governmental Authority or any other Person is required to be
obtained or made by or on behalf of any Credit Partythe Company in connection
with the purchase of Notes hereunder or with the execution, delivery,
performance, validity or enforceability of the Note Documents to which such
Credit Party is a party. This Agreement has been, and each other Note Document
to which any Credit Party is a party will be, duly executed and delivered on
behalf of the Credit PartiesCompany. This Agreement constitutes, and each other
Note Document to which any Credit Party is a party when executed and delivered
will constitute, a legal, valid and

binding obligation of such Credit Partythe Company enforceable against
such partythe




Company in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).


8E.    No Conflicts.


28


--------------------------------------------------------------------------------



Neither the execution and delivery of the Note Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by such Credit Partythe Company will (a)
violate or conflict with any provision of its articles or certificate of
incorporation or bylaws or other organizational or governing documents of such
Personthe Company, (b) violate, contravene or materially conflict with any
material Requirement of Law or any other material law, regulation (including,
without limitation, Regulation U or Regulation X), order, writ, judgment,
injunction, decree or permit applicable to it, (c) violate, contravene or
conflict with contractual provisions of, or cause an event of default under, any
indenture, loan agreement, mortgage, deed of trust, contract or other agreement
or instrument to which it is a party or by which it may be bound, the violation
of which (except as to any Principal Credit Facility) could reasonably be
expected to have a Material Adverse Effect, or (d) result in or require the
creation of any Lien upon or with respect to its properties. No Default or Event
of Default has occurred and is continuing.


8F.    Ownership.


Except where the failure to have such title wouldcould not reasonably be
expected to have a Material Adverse Effect, each Credit Partyof the Company and
its Material Subsidiaries is the owner of, and has good and marketable title to,
all of its respective assets that are necessary for the operation of their
respective businesses and none of such assets is subject to any Lien other than
Permitted Liens.


8G.    Reserved.


8H.    Litigation.


There are no actions, suits or legal, equitable, arbitration or administrative
proceedings, pending or, to the knowledge of any Credit PartyCompany, threatened
against any Credit Partythe Company or any of its Material Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.


8I.    Taxes.


Each Credit PartyExcept where the failure of which would not reasonably be
expected to have a Material Adverse Effect, each of the Company and its Material
Subsidiaries has filed, or caused to be filed, all material income tax returns
and all other material tax returns (federal, state, local and foreign) required
to be filed and, paid (a) all amounts of taxes shown thereon to be due
(including interest and penalties) and (b) all other material taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing by it, except for such
taxes (i) which are not yet delinquent or (ii) that are being contested in good
faith and by proper proceedings, and against which adequate reserves are being
maintained in accordance with GAAP. No Credit PartyThe Company is not aware as
of the date of this Agreement of any proposed tax assessments against it or any
Credit PartyMaterial Subsidiary that would, if made, have a Material Adverse
Effect.


8J.    Compliance with Law.


29


--------------------------------------------------------------------------------



Each Credit Partyof the Company and its Material Subsidiaries is in compliance
with all Requirements of Law and all other laws, rules, regulations, orders and
decrees (including without limitation Environmental Laws) applicable to it, or
to its properties, unless such failure to comply could not reasonably be
expected to have a Material Adverse Effect.


8K.    ERISA.


(i)Except as could not reasonably be expected to have a Material Adverse Effect,
during the five year period prior to the date on which this representation is
made or deemed made: (a) no ERISA Event has occurred, and, to the best knowledge
of the Credit PartiesCompany, no event or condition has occurred or exists as a
result of which any ERISA Event could reasonably be expected to occur, with
respect to any Single Employer Plan, Multiemployer Plan or Multiple Employer
Plan; (b) no Single Employer Plan has failed to contribute the “minimum required
contribution” as defined in Section 430 of the Code; (c) each Plan has been
maintained, operated, and funded in compliance with its own terms and in
material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (d) no lien in favor of the PBGC or a Plan
has arisen or is reasonably likely to arise on account of any Single Employer
Plan.


(ii)Except as could not reasonably be expected to have a Material Adverse
Effect, the actuarial present value of all “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under each Single Employer
Plan, as of the last annual valuation date prior to the date on which this
representation is made or deemed made (determined, in each case, in accordance
with Financial Accounting Standards Board Statement 87, utilizing the actuarial
assumptions used in such Single Employer Plan’s most recent actuarial valuation
report), did not exceed as of such valuation date the fair market value of the
assets of such Plan.


(iii)Neither any Credit Partythe Company nor any ERISA Affiliate has incurred,
or, to the best knowledge of the Credit PartiesCompany, could be reasonably
expected to incur, any withdrawal liability under ERISA to any Multiemployer
Plan or Multiple Employer Plan. Neither any Credit Partythe Company nor any
ERISA Affiliate would become subject to any withdrawal liability under ERISA if
any Credit Partythe Company or any ERISA Affiliate were to withdraw completely
from all Multiemployer Plans and Multiple Employer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. Neither any Credit Partythe Company nor any ERISA Affiliate has
received any notification that any Multiemployer Plan is in reorganization
(within the meaning of Section 4241 of ERISA), is insolvent (within the meaning
of Section 4245 of ERISA), or has been terminated (within the meaning of Title
IV of ERISA), and no Multiemployer Plan is, to the best knowledge of the Credit
PartiesCompany, reasonably expected to be in reorganization, insolvent, or
terminated.


(iv)Except as could not reasonably be expected to have a Material Adverse
Effect, no prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject any Credit Partythe
Company or any ERISA Affiliate to any liability under Sections 406, 409, 502(i),
or 502(l) of ERISA or Section 4975 of the Code, or under any


30


--------------------------------------------------------------------------------



agreement or other instrument pursuant to which any Credit Partythe Company or
any ERISA Affiliate has agreed or is required to indemnify any Person against
any such liability.


(v)Except as could not reasonably be expected to have a Material Adverse Effect,
neither any Credit Partythe Company nor any ERISA Affiliates has any material
liability with respect to “expected post-retirement benefit obligations” within
the meaning of the Financial Accounting Standards Board Statement 106.
EachExcept as could not reasonably be expected to have a Material Adverse
Effect, each Plan which is a welfare plan (as defined in Section 3(1) of ERISA)
to which Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects of such sections.1


(vi)The execution and delivery of this Agreement and the issuance and sale of
the Notes will be exempt from or will not involve any transaction which is
subject to the prohibitions of section 406 of ERISA and will not involve any
transaction in connection with which a tax could be imposed pursuant to section
4975 of the Code. The representation by the Company in the next preceding
sentence is made in reliance upon and subject to the accuracy of the
representation of each Purchaser in paragraph 9B as to the source of funds to be
used by it to purchase any Notes.


8L.    Subsidiaries.


Set forth on Schedule 8L is a complete and accurate list of all Subsidiaries of
each Credit Partythe Company as of the FirstSecond Amendment Effective Date and
the jurisdiction of their organization.


8M.    Governmental Regulations, Etc.


(i)No proceeds of the Notes will be used, directly or indirectly, (i) in a
manner that would constitute a violation of Regulation T, Regulation U or
Regulation X or (ii) to finance or refinance any (A) commercial paper issued by
such Credit Partythe Company or (B) any other Indebtedness, except as permitted
in paragraph 8N. “Margin stock” within the meaning of Regulation U does not
constitute more than 25% of the value of the consolidated assets of the
Consolidated Parties. None of the transactions contemplated by this Agreement
(including, without limitation, the direct or indirect use of the proceeds of
the Notes) will violate or result in a violation of the Securities Act of 1933,
as amended, or the Securities Exchange Act of 1934, as amended, or regulations
issued pursuant thereto, or Regulation T, U or X. If requested by any holder of
the Notes, the Company will furnish to such holder of Notes a statement to the
effect of the foregoing sentences in conformity with the requirements of FR Form
U-1 referred to in Regulation U.


(ii)No Credit PartyThe Company is not subject to regulation under the Federal
Power Act or the Investment Company Act of 1940, each as amended. In addition,
no Credit Party isthe Company is not an “investment company” registered or
required to be registered under the Investment Company Act of 1940, as amended,
and is not controlled by such a company.






1 Rep should match the bank credit agreement, and contains “in all material
respects” at the end.


31


--------------------------------------------------------------------------------



    (iii) No director, executive officer or principal shareholder of any Credit
Party is a director, executive officer or principal shareholder of any holder of
any Note. For the purposes hereof the terms “director”, “executive officer” and
“principal shareholder” (when used with reference to any holder of any Note)
have the respective meanings assigned thereto in Regulation O issued by the
Board of Governors of the Federal Reserve System.


    (iv) Each Credit Party has obtained and holds in full force and effect, all
franchises, licenses, permits, certificates, authorizations, qualifications,
accreditations, easements, rights of way and other rights, consents and
approvals which are necessary for the ownership of its respective Property and
to the conduct of its respective businesses as presently conducted except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect.


(v) Each Credit Party is current with all reports and documents, if any,
required to be filed with any state or federal securities commission or similar
securities agency and is in full compliance in all respects with all applicable
rules and regulations of such commissions except where failure to do so would
not reasonably be expected to have a Material Adverse Effect.


8N.    Purpose of Notes.


The proceeds of the Notes hereunder shall be used solely by the Company (i) for
general corporate purposes (including, without limitation, the repurchase by the
Company of Capital Stock) and (ii) to repay existing Indebtedness of the Company
and to finance acquisitions by the Company permitted hereunder, but excluding in
any event the financing of any Hostile Tender Offer.


8O.    Environmental Matters8O. Reserved.


Except as would not reasonably be expected to have a Material Adverse Effect:


(i)Each of the facilities and properties owned, leased or operated by the Credit
Parties (the “Properties”) and all operations at the Properties are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Properties or the businesses operated
by the Credit Parties (the “Businesses”), and there are no conditions relating
to the Businesses or Properties that could give rise to liability under any
applicable Environmental Laws.


(ii)None of the Properties contains, or has previously contained, any Materials
of Environmental Concern at, on or under the Properties in amounts or
concentrations that constitute or constituted a violation of, or could give rise
to liability under, Environmental Laws.


    (iii) No Credit Party has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Businesses, nor does any Credit Party have knowledge or
reason to believe that any such notice will be received or is being threatened.


32


--------------------------------------------------------------------------------



    (iv) Materials of Environmental Concern have not been transported or
disposed of from the Properties, or generated, treated, stored or disposed of
at, on or under any of the Properties or any other location, in each case by or
on behalf of any Credit Party in violation of, or in a manner that could give
rise to liability under, any applicable Environmental Law.


(v) No judicial proceeding or governmental or administrative action is pending
or, to the best knowledge of any Credit Party, threatened, under any
Environmental Law to which any Credit Party is or will be named as a party, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Credit Parties, the
Properties or the Businesses.


    (vi) There has been no release, or threat of release, of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations (including, without limitation, disposal) of any Credit Party in
connection with the Properties or otherwise in connection with the Businesses,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.


8P.    Intellectual Property8P.    Reserved.


Each Credit Party owns, or has the legal right to use, all trademarks,
tradenames, copyrights, technology, know-how and processes (the “Intellectual
Property”) necessary for each of them to conduct its business as currently
conducted except for those the failure to own or have such legal right to use
could not reasonably be expected to have a Material Adverse Effect. No claim has
been asserted and is pending by any Person challenging or questioning the use of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does any Credit Party know of any such claim, and to
the Credit Parties’ knowledge the use of such Intellectual Property by any
Credit Party does not infringe on the rights of any Person, except for such
claims and infringements that, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.


8Q.    SolvencyReserved .


The Company is and, after consummation of the transactions contemplated by this
Credit Agreement, will be Solvent and the Credit Parties, taken as a whole, are
and, after consummation of the transactions contemplated by this Credit
Agreement, will be Solvent.


8R.    Investments8R.    Reserved .


All Investments of each Consolidated Party are Permitted Investments.


8S.    Disclosure.


Neither this Agreement nor any financial statements delivered to the holders of
the Notes or Purchasers nor any other document, certificate or statement
furnished to the holders of the Notes or
33

--------------------------------------------------------------------------------



Purchasers by or on behalf of any Credit Partythe Company in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to

state a material fact necessary in order to make the statements contained
therein or herein, in light of the circumstances under which they were made, not
misleading.


8T.    No Burdensome Restrictions8T.    Reserved .


No Credit Party is a party to any agreement or instrument or subject to any
other obligation or any charter or corporate restriction or any provision of any
applicable law, rule or regulation which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.


8U.    Brokers’ Fees8U.    Reserved .


None of the Company or any of the other Credit Parties has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the transactions contemplated under the Note
Documents.


8V.    Labor Matters8V.    Reserved .


(a)Except as set forth on Schedule 8V, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of a Credit Party and
(b) none of the Credit Parties (i) has suffered any strikes, walkouts, work
stoppages or other material labor difficulty that could reasonably be expected
to have a Material Adverse Effect within the last five years, or (ii) has
knowledge of any potential or pending strike, walkout or work stoppage that
could reasonably be expected to have a Material Adverse Effect.


8W. Offering of Notes. NeitherAs of the Second Amendment Effective Date, neither
the Company nor any agent acting on its behalf has, directly or indirectly,
offered the Notes or any similar security of the Company (except for the 2020
Bonds) for sale to, or solicited any offers to buy the Notes or any similar
security of the Company (except for the 2020 Bonds) from, or otherwise
approached or negotiated with respect thereto with, any Person other than the
Purchaser(s) and not more than 35 other Institutional Investors, and neither the
Company nor any agent acting on its behalf has taken or will take any action
which would subject the issuance or sale of the Notes to the provisions of
Section 5 of the Securities Act or to the provisions of any securities or Blue
Sky law of any applicable jurisdiction.


8X.    Foreign Assets Control Regulations, Etc.


(a)Neither the Company nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or (y)
any Person, entity, organization, foreign country or regime that is subject to
any OFAC Sanctions Program, or (iii) otherwise blocked, subject to sanctions
under or engaged in any activity in
34

--------------------------------------------------------------------------------



violation of other United States economic sanctions, including but not limited
to, the Trading with the Enemy Act, the International Emergency Economic Powers
Act, CISADA or any similar law or regulation with respect to Iran or any other
country, the Sudan

Accountability and Divestment Act, any OFAC Sanctions Program, or any economic
sanctions regulations administered and enforced by the United States or any
enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (i), clause (ii) or clause (iii), a “Blocked Person”). Neither the
Company nor any Controlled Entity has been notified that its name appears or may
in the future appear on a state list of Persons that engage in investment or
other commercial activities in Iran or any other country that is subject to U.S.
Economic Sanctions.


(b)No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (ii) otherwise in violation of U.S. Economic Sanctions.


(c)Neither the Company nor any Controlled Entity (i) has been found in violation
of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge, is under investigation by any Governmental Authority for possible
violation of Anti-Money Laundering Laws or any U.S. Economic Sanctions
violations,
i.has been assessed civil penalties under any Anti-Money Laundering Laws or any
U.S. Economic Sanctions, or (iv) has had any of its funds seized or forfeited in
an action under any Anti-Money Laundering Laws. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company and each Controlled Entity with all applicable Anti Money Laundering
Laws and U.S. Economic Sanctions.


(d)(1) Neither the Company nor any Controlled Entity (i) has been charged with,
or convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii) to the
Company’s actual knowledge, is under investigation by any U.S. or non-U.S.
Governmental Authority for possible violation of Anti-Corruption Laws,
(iii)has been assessed civil or criminal penalties under any Anti-Corruption
Laws or (iv) has been or is the target of sanctions imposed by the United
Nations or the European Union;


(2)To the Company’s actual knowledge, neither the Company nor any Controlled
Entity has, within the last five years, directly or indirectly offered,
promised, given, paid or authorized the offer, promise, giving or payment of
anything of value to a Governmental Official or a commercial counterparty for
the purposes of: (i) influencing any act, decision or failure to act by such
Governmental Official in his or her official capacity or such commercial
counterparty, (ii) inducing a Governmental Official to do or omit to do any act
in violation of the Governmental
35

--------------------------------------------------------------------------------



Official’s lawful duty, or (iii) inducing a Governmental Official or a
commercial counterparty to use his or her influence with a government or
instrumentality to affect any act or

decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation that could reasonably result in material
liability to the Company or which would cause any holder to be in violation of
any law or regulation applicable to such holder; and


(3)No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. The Company has implemented
and maintains in effect policies and procedures to ensure compliance by the
Company and each Controlled Entity with all applicable Anti-Corruption Laws.


8Y. Rule 144A. The Notes are not of the same class as securities of the Company,
if any, listed on a national securities exchange, registered under Section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system.


9.REPRESENTATIONS OF THE PURCHASERS.


Each Purchaser represents as follows:


9A. Nature of Purchase. Such Purchaser is an "accredited investor" within the
meaning of subparagraphs (1), (2), (3) or (7) of Rules 501(a) of the Securities
Act. Such Purchaser is not acquiring the Notes purchased by it hereunder with a
view to or for sale in connection with any distribution thereof within the
meaning of the Securities Act, provided that the disposition of such Purchaser's
property shall at all times be and remain within its control. Each Purchaser
understands that the Notes have not been registered under the Securities Act and
may be exchanged, offered, transferred or resold only if registered pursuant to
the provisions of the Securities Act or if an exemption from registration is
available and that the Company is not required to register the Notes.


9B. Source of Funds. Each Purchaser severally represents that at least one of
the following statements is an accurate representation as to each source of
funds (a “Source”) to be used by such Purchaser to pay the purchase price of the
Notes to be purchased by such Purchaser hereunder:


(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or


36


--------------------------------------------------------------------------------





(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or


(c)the Source is either (i) an insurance company pooled separate account, within
the meaning of PTE 90-1 or (ii) a bank collective investment fund, within the
meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or


(d)the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(d);or


(e)the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or


(f)the Source is a governmental plan; or


37


--------------------------------------------------------------------------------





(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or


(h)the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.


As used in this paragraph 9B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.


9C. Independent Investigation. Each Purchaser has made its own independent
investigation of the condition (financial and otherwise), prospects and affairs
of the Company and its Subsidiaries in connection with its purchase of the Notes
hereunder and has made and shall continue to make its own appraisal of the
creditworthiness of the Company. No holder of Notes shall have any duty or
responsibility to any other holder of Notes, either initially or on a continuing
basis, to make any such investigation or appraisal or to provide any credit or
other information with respect thereto. No holder of Notes is acting as agent or
in any other fiduciary capacity on behalf of any other holder of Notes.


10.DEFINITIONS; ACCOUNTING MATTERS. For the purpose of this Agreement, the terms
defined in paragraphs 10A and 10B (or within the text of any other paragraph)
shall have the respective meanings specified therein and all accounting matters
shall be subject to determination as provided in paragraph 10C.


10A.    Yield-Maintenance Terms.


“Called Principal” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4C or is declared to be
immediately due and payable pursuant to paragraph 7A, as the context requires.


“Designated Spread” shall mean 0.50% in the case of each Note unless the
Confirmation of Acceptance with respect to the Notes of the applicable Series
specifies a different Designated Spread in which case it shall mean, with
respect to each Note of such Series, the Designated Spread so specified.


“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if interest is
payable other than on a semi-annual basis) equal to the Reinvestment Yield with
respect to such Called Principal.


“Make Whole Amount” shall mean, with respect to any Note, an amount equal


38


--------------------------------------------------------------------------------



to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal. The Make Whole Amount shall in no event be less than
zero.


“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, the Designated Spread over the yield to maturity implied by (i) the yields
reported as of 10:00 a.m. (New York City time) on the Business Day next
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded on
the run U.S. Treasury securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported as of such
time are not ascertainable (including by way of interpolation), the Treasury
Constant Maturity Series Yields reported, for the latest day for which such
yields have been so reported as of the Business Day next preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date.
In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
U.S. Treasury security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.


“Remaining Average Life” shall mean, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) each Remaining Scheduled Payment of such Called Principal (but
not of interest thereon) by (b) the number of years (calculated to the nearest
one-twelfth year) which will elapse between the Settlement Date with respect to
such Called Principal and the scheduled due date of such Remaining Scheduled
Payment.


“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.


“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4C or is declared to be immediately due and payable pursuant to paragraph 7A, as
the context requires.


10B.    Other Terms.


39


--------------------------------------------------------------------------------





“2020 Bond Indenture” means the indenture to be entered into to govern the 2020
Bonds upon issuance thereof, executed by the Company and the trustee named
therein, as such Indenture may be amended, restated, supplemented, extended,
renewed, replaced or otherwise modified from time to time thereafter.


“2020 Bonds” means senior unsecured notes to be issued by the Company on or
before December 31, 2020, in an amount up to $750,000,000650,000,000 on terms
substantially similar with those provided to the holders of the Notes prior to
the First Amendment Effective Date.


“Acceptance” shall have the meaning specified in paragraph 2B(5).
“Acceptance Day” shall have the meaning specified in paragraph 2B(5).


“Acceptance Window” shall have the meaning specified in paragraph 2B(5).


“Accepted Note” shall have the meaning specified in paragraph 2B(5).


“Accounting Changes” shall have the meaning specified in paragraph 10C.


“Additional Covenant” shall mean any affirmative or negative covenant or similar
restriction applicable to the Company or any Subsidiary (regardless of whether
such provision is labeled or otherwise characterized as a covenant) the subject
matter of which either (i) is similar to that of any covenant in paragraph 5 or
6 of this Agreement, or related definitions in paragraph 10 of this Agreement,
but contains one or more percentages, amounts or formulas that is more
restrictive than those set forth herein or more beneficial to the holder or
holders of the Indebtedness created or evidenced by the document in which such
covenant or similar restriction is contained (and such covenant or similar
restriction shall be deemed an Additional Covenant only to the extent that it is
more restrictive or more beneficial) or (ii) is different from the subject
matter of any covenant in paragraph 5 or 6 of this Agreement, or related
definitions in paragraph 10 of this Agreement; for the avoidance of doubt, to
the extent the provisions of paragraph 6N is removed from this Agreement in
accordance with the terms thereof, and any Principal Credit Facility is later
amended to revise or modify the equivalent provision thereof, such subsequent
revision or modification shall constitute an Additional Covenant.
Notwithstanding the foregoing, any Principal Credit Facility having a more
restrictive monetary value limit for the disposition of Property than is set out
in Section 6E of this Agreement, which is not also more restrictive than Section
8.57.5 of the Existing Credit Agreement and theany corresponding provision of
the 2020 Bond Indenture, in each case, as in effect on the date hereof, will not
constitute an "Additional Covenant" for purposes of this Agreement.


“Additional Default” shall mean any provision which permits the holder or
holders of Indebtedness to accelerate (with the passage of time or giving of
notice or both) the maturity thereof or otherwise requires the Company or any
Subsidiary to purchase such Indebtedness prior to the stated maturity thereof
and which either (i) is similar to any Default or Event of Default contained in
paragraph 7 of this Agreement, or related definitions in paragraph 10 of this
Agreement, but contains one or more percentages, amounts or formulas that is
more


40


--------------------------------------------------------------------------------



restrictive or has a shorter grace period than those set forth herein or is more
beneficial to the holders of such other Indebtedness (and such provision shall
be deemed an Additional Default only to the extent that it is more restrictive,
has a shorter grace period or is more beneficial) or (ii) is different from the
subject matter of any Default or Event of Default contained in paragraph 7 of
this Agreement, or related definitions in paragraph 10 of this Agreement.


“Affiliate” means, with respect to any Person, any other Person (i) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (ii) directly or indirectly owning or holding
fiveten percent (510%) or more of the Capital Stock in such Person. For purposes
of this definition, “control” when used with respect to any Person means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.


“Anti-Corruption Laws” is defined in paragraph 8X(d)(1).
“Anti-Money Laundering Laws” is defined in paragraph 8X(c).


“Authorized Officer” shall mean in the case of the Company or any other Credit
Party, its chief executive officer, its chief financial officer, treasurer,
assistant treasurer, or any vice president of the Company or such Credit Party
designated as an “Authorized Officer” of the Company or such Credit Party in the
Information Schedule attached hereto or any vice president or secretary of the
Company or such Credit Party designated as an “Authorized Officer” of the
Company or such Credit Party for the purpose of this Agreement in an Officer's
Certificate executed by the Company's or such Credit Party’s chief executive
officer or chief financial officer and delivered to Prudential. Any action taken
under this Agreement on behalf of the Company or such Credit Party by any
individual who on or after the date of this Agreement shall have been an
Authorized Officer of the Company or such Credit Party and whom Prudential in
good faith believes to be an Authorized Officer of the Company or such Credit
Party at the time of such action shall be binding on the Company or such Credit
Party even though such individual shall have ceased to be an Authorized Officer
of the Company or such Credit Party.



“Available Facility Amount” shall have the meaning specified in paragraph 2B(1).


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.


“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or ordering
the winding up or liquidation of its affairs; or (ii) there shall be commenced
against such Person an involuntary
41


--------------------------------------------------------------------------------



case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or any case, proceeding or other action for the appointment
of a receiver, liquidator, assignee, custodian, trustee, sequestrator (or
similar official) of such Person or for any substantial part of its Property or
for the winding up or liquidation of its affairs, and such involuntary case or
other case, proceeding or other action shall remain undismissed, undischarged or
unbonded for a period of sixty (60) consecutive days; or (iii) such Person shall
commence a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
or taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its Property or make any general assignment for the benefit of creditors; or
(iv) such Person shall admit in writing its inability to pay its debts generally
as they become due.


“Blocked Person” is defined in paragraph 8X(a).


“Business Day” shall mean any day other than (i) a Saturday or a Sunday, (ii) a
day on which commercial banks in New York City are required or authorized to be
closed and (iii) for purposes of paragraph 2B(3) hereof only, a day on which
Prudential is not open for business.
“Cancellation Date” shall have the meaning specified in paragraph 2B(8)(iii).
“Cancellation Fee” shall have the meaning specified in paragraph 2B(8)(iii).
“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.


“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
(other than a corporation) the right to receive a share of the profits and
losses of, or distributions of assets of, the issuing Person.


“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) Dollar denominated time deposits and certificates of deposit
of (i) any “Lender” (as defined in the Existing Credit Agreement), (ii) any
domestic commercial bank of recognized standing having capital and surplus in
excess of
$500,000,000 or (iii) any bank whose short-term commercial paper rating from S&P
is at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than 270 days from the date of acquisition, (c)
commercial paper and variable or fixed rate notes issued by any


42


--------------------------------------------------------------------------------



Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition, (d)
repurchase agreements entered into by any Person with a bank or trust company
(including any of the Lenders party to the Existing Credit Agreement) or
recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations and (e) Investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940, as amended, which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (d).


“Change of Control” means the occurrence of any of the following events: (ia)
any Person or two or more Persons acting in concert shall have acquired
“beneficial ownership,” directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of, control
over, Voting Stock of the Company (or other securities convertible into such
Voting Stock) representing 40% or more of the combined voting power of all
Voting Stock of the Company, (iib) a majority of the members of the Board of
Directors of the Company cease to be Continuing Directors, or (iiic) any event
constituting a “Change of Control” (as defined in any of the Principal Credit
Facilities) occurs; provided, that if a new holding company is established in
accordance with paragraph 6D(c), (i) the references to “the Company” in the
foregoing clauses (a) and (b) shall be deemed to refer to the new holding
company and (ii) the failure of the new holding company to own and control,
directly or indirectly, 100% of the Voting Stock of the Company shall constitute
a “Change of Control” hereunder..


“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.


“Closing Day” shall mean, with respect to the Series A Notes, the Series A
Closing Day and, with respect to any Accepted Note, the Business Day specified
for the closing of the purchase and sale of such Accepted Note in the Request
for Purchase of such Accepted Note, provided that (i) if the Company and the
Purchaser which is obligated to purchase such Accepted Note agree on an earlier
Business Day for such closing, the “Closing Day” for such Accepted Note shall be
such earlier Business Day, and (ii) if the closing of the purchase and sale of
such Accepted Note is rescheduled pursuant to paragraph 2B(7), the Closing Day
for such Accepted Note, for all purposes of this Agreement except references to
“original Closing Day” in paragraph 2B(8)(ii), shall mean the Rescheduled
Closing Day with respect to such Accepted Note.


“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each


43


--------------------------------------------------------------------------------



case as in effect from time to time. References to sections of the Code shall be
construed also to refer to any successor sections.



“Confirmation of Acceptance” shall have the meaning specified in paragraph
2B(5).


“Consolidated EBITDA” means, for any period, the sum of (a) Consolidated Net
Income for such period, plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (i) Consolidated
Interest Expense, (ii) total federal, state, local and foreign income, value
added and similar taxes, (iii) depreciation and amortization expense, (iv)
non-cash stock-based compensation expenses, (v) non-cash straight line rent
expense and (vi) other non-recurring, non-cash expenses (excluding any non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period), all as determined in accordance with GAAP.


“Consolidated EBITDAR” means, for any period, the sum of (a) Consolidated EBITDA
for such period, plus (b) Consolidated Rental Expense for such period.


“Consolidated Interest Expense” means, for any period, all interest expense
(including the interest component under Capital Leases and Synthetic Leases but
excluding accrued interest expense associated with any Capital Lease or other
obligations or liabilities arising from Permitted Government Revenue Bond
Indebtedness to the extent the Company or a Subsidiary is the holder of the
related bonds) of the Consolidated Parties on a consolidated basis for such
period, as determined in accordance with GAAP. For purposes of clarification,
the implied interest component under Synthetic Leases shall be considered
interest expense for purposes of this definition.


“Consolidated Net Income” means, for any period, net income (excluding (a)
extraordinary gains (b) other non-recurring gains and losses and (c) interest
income associated with any Capital Lease or other obligations or liabilities
arising from Permitted Government Revenue Bond Indebtedness to the extent the
Company or a Subsidiary is the holder of the related bonds) after taxes for such
period of the Consolidated Parties on a consolidated basis, as determined in
accordance with GAAP.


“Consolidated Parties” means a collective reference to the Company and its
Subsidiaries, and “Consolidated Party” means any one of them.


“Consolidated Rental Expense” means, for any period, cash rental expense under
Operating Leases (excluding any Synthetic Lease) of the Consolidated Parties on
a consolidated basis for such period, as determined in accordance with GAAP.


“Consolidated Tangible Assets” means, as of any date of determination, all
assets of the Consolidated Parties on a consolidated basis as of such date minus
all intangible assets of the Consolidated Parties on a consolidated basis as of
such date, all as determined in accordance with GAAP.


44


--------------------------------------------------------------------------------



“Continuing Director” means, as of any date of determination, any member of the
Board of Directors of the Company who (a) was a member of the same Board of
Directors on the date of this Agreement or (b) was nominated, appointed or
approved for election or elected to such Board of Directors with the approval of
a majority of the Continuing Directors who were members of such Board of
Directors at the time of such nomination, appointment, approval or election;
provided, that if a new holding company is established in accordance with
paragraph 6D(c), the references to “the Company” in the foregoing definition
shall be deemed to refer to the new holding company, except that clause (a)
shall be deemed to refer to the Board of Directors of the Company on the Second
Amendment Effective Date.


“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.


“Credit Parties” means (a) for purposes of this Agreement other than paragraph
8, the Company and any Guarantors party hereto from time to time, and (b) for
purposes of paragraph 8, the Company and its Material Subsidiaries. “Credit
Party” means any one of them.


“Credit Party Obligations” means, without duplication, all of the obligations of
the Credit Parties to Prudential, the holders of the Notes and Purchasers
whenever arising, under this Agreement, the Notes or any of the other Note
Documents (including, but not limited to, any interest accruing after the
occurrence of a Bankruptcy Event with respect to any Credit Party, regardless of
whether such interest is an allowed claim under the Bankruptcy Code of the
United States).


“Default” shall mean any of the events specified in paragraph 7A, whether or not
any requirement for such event to become an Event of Default has been satisfied.


“Default Rate” shall mean, with respect to any Note, at any time upon the
occurrence of an Event of Default and until such Event of Default has been cured
or waived in writing, a rate of interest per annum from time to time equal to
the lesser of (i) the maximum rate permitted by applicable law and (ii) the
greater of (a) 2% over the rate of interest otherwise applicable to such Note in
effect immediately prior to such Event of Default and (b) 2.0% over the rate of
interest publicly announced by JPMorgan Chase Bank, National Association from
time to time in New York City as its “prime rate”.


“Delayed Delivery Fee” shall have the meaning specified in paragraph 2B(8)(ii).


“Dollars” and “$” means dollars in lawful currency of the United States.


“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of
such Person which is incorporated or organized under the laws of any State of
the United States or the District of Columbia.
45


--------------------------------------------------------------------------------



“Environmental Laws” means any and all lawful and applicable Federal, state,
local and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.


“ERISA Affiliate” means an entity which is under common control with any
Consolidated Party within the meaning of Section 4001(a)(14) of ERISA, or is a
member of a group which includes any Consolidated Party and which is treated as
a single employer under Sections 414(b) or (c) of the Code.


“ERISA Event” means (i) with respect to any Single Employer Plan, the occurrence
of a Reportable Event or the substantial cessation of operations (within the
meaning of Section 4062(e) of ERISA); (ii) the withdrawal by any Consolidated
Party or any ERISA Affiliate from a Multiple Employer Plan during a plan year in
which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan; (iii) the
distribution of a notice of intent to terminate or the actual termination of a
Single Employer Plan pursuant to Section 4041(a)(2) or 4041A of ERISA; (iv) the
institution of proceedings to terminate or the actual termination of a Single
Employer Plan by the PBGC under Section 4042 of ERISA; (v) any event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Single
Employer Plan; (vi) the complete or partial withdrawal of any Consolidated Party
or any ERISA Affiliate from a Multiemployer Plan; (vii) the conditions for
imposition of a lien under Section 302(f) of ERISA exist with respect to any
Single Employer Plan; or (viii) the adoption of an amendment to any Single
Employer Plan requiring the provision of security to such Plan pursuant to
Section 307 of ERISA.


“Event of Default” shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Existing Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of February 19, 2016,November 4, 2020, by and among
the Company, Wells Fargo Bank, National Association, as administrative agent,
and the other lenders party thereto, as amended by that certain First Amendment
to Credit Agreement dated as
46

--------------------------------------------------------------------------------






of June 15, 2017 and as may be furthermay be amended or supplemented, restated,
extended, refinanced, replaced or otherwise modified from time to time.


“Facility” shall have the meaning specified in paragraph 2B(1). “Fees” means all
fees payable pursuant to paragraph 2B(8). “First Amendment Effective Date” means
October 16, 2020.
“Fixed Charge Coverage Ratio” means, with respect to the Consolidated Parties on
a consolidated basis, as of the end of each fiscal quarter of the Consolidated
Parties for the twelve month period ending on such date, the ratio of (a)
Consolidated EBITDAR for the applicable period to (b) the sum of (i) the cash
portion of Consolidated Interest Expense for the applicable period plus (ii)
Consolidated Rental Expense for the applicable period.


“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is not a Domestic Subsidiary of such Person.


“Funded Indebtedness” means, with respect to any Person, without duplication,
(a)all Indebtedness of such Person other than (i) Indebtedness of the types
referred to in clause (e), (f), (g), (i), and (l) of the definition of
“Indebtedness” set forth in this paragraph 10B and (ii) Permitted Government
Revenue Bond Indebtedness to the extent the Company or a Subsidiary is the
holder of the related bonds, (b) all Indebtedness of another Person of the type
referred to in clause (a) above secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (c) all Guaranty Obligations of such Person
with respect to Indebtedness of the type referred to in clause (a) above of
another Person and (d) Indebtedness of the type referred to in clause (a) above
of any partnership or unincorporated joint venture in which such Person is a
general partner or a joint venturer.


“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of paragraph 10C.


“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.


“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.


“Guarantors” means (a) each Person that executes or joins the Guaranty and (b)
the successors and permitted assigns of the foregoing, and “Guarantor” means any
one of them.


“Guaranty” has the meaning set forth in paragraph 3A(ii).
47


--------------------------------------------------------------------------------



“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any Property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (c) to lease or purchase Property,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made.


“Hedge Treasury Note(s)” shall mean, with respect to any Accepted Note, the
United States Treasury Note or Notes whose duration (as determined by
Prudential) most closely matches the duration of such Accepted Note.


“Hedging Agreements” means any interest rate protection agreement or foreign
currency exchange agreement.(a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.


“Hostile Tender Offer” shall mean, with respect to the use of proceeds of any
Note, any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing
48

--------------------------------------------------------------------------------



body of such other entity prior to the date on which the Company makes the
Request for Purchase of such Note.



“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
of the Company that has been designated in writing by the Company to the holders
of all Notes as an “Immaterial Subsidiary” that (a)(i) does not have assets with
a book value in excess of fiveten percent (510%) of the then current book value
of all of the assets of the Consolidated Parties and (ii) together with any
other Subsidiaries of the Company that are Immaterial Subsidiaries hereunder,
does not have assets with a book value in excess of tenfifteen percent (1015%)
of the then current book value of all of the assets of the Consolidated Parties
and (b)(i) does not have annual revenue in excess of fiveten percent (510%) of
the annual revenue of the Consolidated Parties and (ii) together with any other
Subsidiaries of the Company that are Immaterial Subsidiaries hereunder, does not
have annual revenue in excess of tenfifteen percent (1015%) of the annual
revenue of the Consolidated Parties.


“Including” shall mean, unless the context clearly requires otherwise,
“including without limitation”.


“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (g) all Guaranty
Obligations of such Person, (h) the principal portion of all obligations of such
Person under Capital Leases, (i) all obligations of such Person under Hedging
Agreements, (j) the maximum amount of all standby letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(k) the principal portion of all obligations of such Person under Synthetic
Leases and, (l) the Indebtedness of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer, and (m)
for purposes of Funded Indebtedness only, all obligations of such Person under
operating leases listed on such Person’s balance sheet.


“INHAM Exemption” shall have the meaning set forth in paragraph 9B.


“Institutional Investor” shall mean any insurance company, commercial,
investment or merchant bank, finance company, mutual fund, registered money or
asset manager, savings and loan association, credit union, registered investment
advisor, pension fund,
49


--------------------------------------------------------------------------------



investment company, licensed broker or dealer, “qualified institutional buyer”
(as such term is defined under Rule 144A promulgated under the Securities Act,
or any successor law, rule or regulation) or “accredited investor” (as such term
is defined under Regulation D promulgated under the Securities Act, or any
successor law, rule or regulation).


“Issuance Period” shall have the meaning specified in paragraph 2B(2).


“Investment” means (a) the acquisition (whether for cash, property, services,
assumption of Indebtedness, securities or otherwise) of all or any substantial
portion of the assets, Capital Stock, bonds, notes, debentures, partnership,
joint ventures or other ownership interests or other securities of any Person or
(b) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits made in connection with the purchase of equipment or
other assets in the ordinary course of business) or (c) any other capital
contribution to or investment in any Person, including, without limitation, any
Guaranty Obligations (including any support for a letter of credit issued on
behalf of such Person) incurred for the benefit of such Person.


“Leverage Ratio” means, with respect to the Consolidated Parties on a
consolidated basis for the twelve month period ending on the last day of any
fiscal quarter, the ratio of (a) the sum of (i) Funded Indebtedness of the
Consolidated Parties on the last day of such period plus (ii) Consolidated
Rental Expense for such period multiplied by six to (b) Consolidated EBITDAR for
such period.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).


“Lien Covenant Amendment Fees” shall have the meaning set forth in paragraph 6N.







“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, property, financial condition or liabilities of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company and the
other Credit Parties taken as a whole to perform any material obligation under
the Note Documents or (c) the material rights and remedies of the holders of the
Notes under the Note Documents.


“Material Credit Facility” means, as to the Company and its Subsidiaries,


(a)each Principal Credit Facility; and


(b)any other agreement(s) creating or evidencing indebtedness for borrowed money
entered into on or after the date of this Agreement by the Company or any
50

--------------------------------------------------------------------------------



Subsidiary, or in respect of which the Company or any Subsidiary is an obligor
or otherwise provides a guarantee or other credit support (“Credit Facility”),
in a principal

amount outstanding or available for borrowing equal to or greater than
$100,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency); and if no Principal Credit Facility
exists and no Credit Facility or Credit Facilities equal or exceed such amounts,
then the largest Credit Facility shall be deemed to be a Material Credit
Facility.



“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.


“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.


“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.


“Multiemployer Plan” means a Plan subject to Title IV of ERISA which is a
multiemployer plan as defined in Sections 3(37) or 4001(a)(3) of ERISA.


“Multiple Employer Plan” means a Plan which any Consolidated Party or any ERISA
Affiliate and at least one employer other than the Consolidated Parties or any
ERISA Affiliate are contributing sponsors.


“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“NAIC Annual Statement” shall have the meaning set forth in paragraph 9B. “New
Bank Additional Covenant and Default Fees” shall have the meaning set
forth in paragraph 6Q(iv).


“Note Documents” means a collective reference to this Agreement, the Notes, the
Guaranty, if any, and all other related agreements and documents executed by the
Credit Parties in connection with the foregoing (in each case as the same may be
amended, modified, restated, supplemented, extended, renewed or replaced from
time to time), and “Note Document” means any one of them.


“Notes” shall have the meaning specified in paragraph 1B.


“Obligations” means, without duplication, all of the obligations of the Company
to Prudential, the holders of the Notes and Purchasers whenever arising, under
51

--------------------------------------------------------------------------------



this Agreement, the Notes or any of the other Note Documents (including, but not
limited to, any interest accruing after the occurrence of a Bankruptcy Event
with respect to the



Company regardless of whether such interest is an allowed claim under the
Bankruptcy Code of the United States).


“OFAC” is defined in paragraph 8X(a).


“OFAC Listed Person” is defined in paragraph 8X(a).


“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.


“Officer's Certificate” shall mean a certificate signed in the name of the
Company by an Authorized Officer of the Company.


“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.


“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereof.


“Permitted Government Revenue Bond Indebtedness” means a revenue bond or bonds
issued by a state or local Governmental Authority, the proceeds of which are
used to finance or refinance the acquisition, construction, equipping or
improvement of facilities or property used by the Company or any Subsidiary, and
any lease obligation (including deferred lease obligations) of the Company or
any of its Subsidiaries relating thereto; provided, that (a) such revenue bonds
are non-recourse to the Company and its Subsidiaries (unless and to the extent
the Company or a Subsidiary is the holder of such bonds), and (b) the principal
of, interest on or costs relating to such revenue bonds are payable solely from
(i) proceeds of such bonds when issued as a means of implementing government tax
or economic incentive programs, (ii) all or an incremental portion of sales,
use, property and other generally applicable taxes (not including income taxes),
whether generated by or levied on such facilities or property or the activities
and business conducted thereon or upon property located in a broader area, (iii)
reserve funds created with proceeds of bonds described in (i) or with revenues
described in (ii) or (iv) if the Company or a Subsidiary of the Company is the
holder of such bonds, payments made by the Company or such Subsidiary.


“Permitted Investments” means Investments which are either (i) cash and Cash
Equivalents; (ii) accounts receivable created, acquired or made by any
Consolidated Party in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; (iii) Investments
consisting of Capital Stock, obligations, securities or other property received
by any Consolidated Party in settlement of accounts receivable (created in the
ordinary
52

--------------------------------------------------------------------------------



course of business) from bankrupt obligors; (iv) investments in any Credit
Party; (v) Investments in bonds, notes, loans or other Investments acquired
solely as a means of implementing government tax or economic incentive programs
relating to property or assets used in, and/or permitted public costs in
connection with the business of any Credit Party relating to Permitted

Government Revenue Bond Indebtedness to the extent the Company or a Subsidiary
is the holder thereof; (vi) the acquisition of all or any substantial portion of
the assets, Capital Stock or other ownership interests of another Person or
business segment and such Person or Consolidated Party making the acquisition
becomes a Credit Party within the time periods set forth in paragraph 5L;
provided, that (a) no Default exists or would result therefrom and (b) the
Credit Parties are in compliance with the financial covenants in paragraph 5K
after giving effect to such Investment on a pro forma basis and (vii)
investments of a nature not contemplated in the foregoing clauses in an amount
at any time outstanding not to exceed $250,000,000 in the aggregate during the
term of this Agreement (including any goodwill associated herewith); provided,
that (a) no Default exists or would result therefrom and (b) the Credit Parties
are in compliance with the financial covenants in paragraph 5K after giving
effect to such Investment on a pro forma basis.


“Permitted Liens” means:
(i)Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet duesubject to penalties
for non-timely payment or Liens for taxes being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the Property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof);
(ii)statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens which are material secure only amounts not
yet due and payable or, if due and payable, are unfiled and no other action has
been taken to enforce the same or are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the Property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof);
(iii)Liens (other than Liens created or imposed under ERISA) incurred or
deposits made by any Consolidated Party in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
bids, leases, government contracts, surety, indemnification, appeal, performance
and return--of--money bonds, letters-of-credit, bankers acceptances and other
similar obligations (exclusive of obligations for the payment of borrowed
money), or as security for customs or import duties and related amounts;


(iv)Liens in connection with attachments or judgments (including judgment or
appeal bonds) provided that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;
53

--------------------------------------------------------------------------------






(v)encumbrances,    covenants,    conditions,    restrictions,    easements,
reservations and rights- of-way, restrictions (including way or zoning, building
code or other restrictions), minor (including defects or irregularities in title
and other similar charges or encumbrances not, in any material respect,
impairing the use of the encumbered Property for its intended purposes), as to
the use of real property, or Liens incidental to conduct of the business or to
the ownership of the Company or the Company’s Subsidiaries’ properties not
securing Indebtedness that do not in the aggregate materially impair the use of
said properties in the operation of the business of the Company and its
Subsidiaries taken as a whole;


(vi)Liens on Property securing purchase money Indebtedness (including
Capital Leases) hereafter incurred to finance the purchase price or cost of
construction of fixed assets (or additions, repairs, alterations or improvements
thereto); provided that (a) the total of all such Indebtedness of the
Consolidated Parties secured by such Liens shall not exceed an aggregate
principal amount of $50,000,000 at any one time outstanding and (b) any such
Lien attaches to such Property concurrently with or within 90 daystwelve (12)
months after the later of acquisition or completion of construction (or
addition, repair, alteration or improvement) and full operation thereof;


(vii)leases, licenses, or subleases or sublicenses granted to others not
interfering in any material respect with the business of any Consolidated Party,
taken as a whole;
(viii)any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, operating leases permitted by this
Agreement;


(ix)normal and customary rights of setoff or other liens upon deposits of cash
in favor of banks or other depository institutions or credit or debit card or
check processors or other similar processors, in each case, in connection with
the provision of such services;


(x)Liens of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;


(xi)Liens in connection with Sale and Leaseback Transactions permitted by
paragraph 6ME and Liens in connection with earnest money deposits for
acquisitions not prohibited hereunder;


(xii)Liens in favor of customers and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(xiii)Liens on property or assets at the time such property or assets are
acquired by any Consolidated Party; provided that such Liens are not created in
contemplation of such acquisition;


54


--------------------------------------------------------------------------------



(xiv)(xiii) Liens on assets of any Person at the time such Person becomes a
Subsidiary; provided (A) that such Liens are not created in contemplation of
such Person becoming a Subsidiary and (B) such Liens are of the type described
in clause (vi) above;


(xv)(xiv) Liens on inventory held by any Consolidated Party under
consignment or scan back arrangements entered into in the ordinary course of
business;


(xvi)(xv) Liens on any inventory of any Consolidated Party in favor of a vendor
of such inventory, arising in the normal course of business upon its sale to
such Consolidated Party;


(xvii)(xvi) (A) Liens securing the Credit Party Obligations, (B) Liens securing
the “Credit Party Obligations” (as defined in the Existing Credit Agreement as
in effect on the date of this Agreement), or such equivalent term in each other
Material Credit Facility otherwise in effect, but in each case only to the
extent that the Credit Party Obligations are concurrently secured equally and
ratably with such Indebtedness pursuant to documentation reasonably acceptable
to the Required Holders in substance and in form, including, without limitation,
an intercreditor agreement and opinions of counsel to the Company and/or any
such Subsidiary, as the case may be, from counsel that is reasonably acceptable
to the Required Holders, and (C) Liens securing cash collateral posted to secure
the obligations of any “Defaulting Lender” (as defined in the Existing Credit
Agreement as in effect on the date of this Agreement), or such equivalent term
in the Principal Credit Facility otherwise in effect, to fund “Participation
Interests” (as defined in the Existing Credit Agreement as in effect on the date
of this Agreement) under the Existing Credit Agreement, or such equivalent term
in the Principal Credit Facility otherwise in effect;


(xviii)(xvii) Liens existing as of the date of this AgreementSecond Amendment
Effective Date and set forth on Schedule 10B; provided that no such Lien shall
at any time be extended to or cover any Property other than the Property subject
thereto on the date of this Agreement;


(xix)(xviii)
Liens    related    to    Permitted    Government    Revenue    Bond
Indebtedness; provided, that the Company or a Subsidiary of the Company is the
holder of such Permitted Government Revenue Bond Indebtedness;


(xx)Liens on any property or assets created, assumed or otherwise
brought into existence in contemplation of the sale or other disposition of the
underlying property or assets, whether directly or indirectly, by way of share
disposition or otherwise;
(xxi)Liens securing debt of a Subsidiary owed to the Company or to
another Subsidiary;


(xxii)Liens in favor of the United States of America or any State thereof, or
55

--------------------------------------------------------------------------------



any department, agency or instrumentality or political subdivision thereof, to
secure partial, progress, advance or other payments;



(xxiii)Liens to secure debt of joint ventures in which any Consolidated Party
has an interest, to the extent such Liens are on property or assets of, or
equity interests in, such joint ventures;


(xxiv)Liens securing the financing of insurance premiums payable on
insurance policies; provided that such Liens shall only encumber unearned
premiums with respect to such insurance, interests in any state guarantee fund
relating to such insurance and subject and subordinate to the rights and
interests of any loss payee, loss payments which shall reduce such unearned
premiums;


(xxv)Liens securing cash management obligations (that do not constitute
Indebtedness), or arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods and contractual rights of set-off
relating to purchase orders and other similar arrangements, in each case in the
ordinary course of business;


(xxvi)Liens securing Hedging Agreements; and


(xxvii)(xix) other Liens not described above, provided that the aggregate
principal amount of obligations secured by such Liens plus the aggregate
principal amount of unsecured Indebtedness of Subsidiaries of the Company
outstanding pursuant to paragraph 6A(vi) does not exceed 15% of Consolidated
Tangible Assets of the Company and its Subsidiaries, computed as of the end of
the most recent fiscal quarter end of the Company for which financial statements
were required to be delivered pursuant to paragraph 5A(i) or 5A(ii); provided,
further, that notwithstanding the foregoing, the Company shall not, and shall
not permit any of its Subsidiaries to, secure any Indebtedness outstanding under
or pursuant to any Material Credit Facility pursuant to paragraph 6A(vi) unless
and until the Notes (and any guaranty delivered in connection therewith) shall
concurrently be secured equally and ratably with such Indebtedness pursuant to
documentation reasonably acceptable to the Required Holders in substance and in
form, including, without limitation, an intercreditor agreement and opinions of
counsel to the Company and/or any such Subsidiary, as the case may be, from
counsel that is reasonably acceptable to the Required Holders.


“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, business trust, association, trust or other
enterprise (whether or not incorporated) or any Governmental Authority.


“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Consolidated Party or
any ERISA Affiliate is (or, if such plan were terminated at such time, would
under Section 4069 of ERISA be deemed to be) an “employer” within the meaning of
Section 3(5) of ERISA.
56

--------------------------------------------------------------------------------





“Principal Credit Facility” means the Existing Credit Agreement and the 2020
Bond Indenture, or to the extent that both the Existing Credit Agreement and the
2020 Bond Indenture have terminated, the principal Credit Facility (as defined
in the definition of Material Credit Facility) of the Company and its
Subsidiaries in effect from time to time.



“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.



“Proposed Prepayment Date” shall have the meaning specified in paragraph
4G(iii).
“Prudential” shall mean PGIM, Inc.


“Prudential Affiliate” shall mean (a) any corporation or other entity
controlling, controlled by, or under common control with, Prudential, or (b) any
managed account or investment fund which is managed by Prudential or a
Prudential Affiliate described in clause (a) of this definition. For purposes of
this definition, the terms “control”, “controlling” and “controlled” shall mean
the ownership, directly or through subsidiaries, of a majority of a
corporation’s or other entity’s voting stock or equivalent voting securities or
interests.


“Purchasers” shall mean the Series A Purchasers and their respective successors
and assigns with respect to the Series A Notes and, with respect to any Accepted
Notes, the Prudential Affiliate(s), and their respective successors and assigns,
which are purchasing such Accepted Notes.
“QPAM Exemption” shall have the meaning set forth in paragraph 9B. “Regulation
T, U, or X” means Regulation T, U or X, respectively, of the Board
of Governors of the Federal Reserve System as from time to time in effect and
any successor to all or a portion thereof.


“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.


“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment (including the abandonment or discarding of barrels, containers and
other closed receptacles) of any Materials of Environmental Concern.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.
“Request for Purchase” shall have the meaning specified in paragraph 2B(3).


57

--------------------------------------------------------------------------------



“Required Holder(s)” shall mean the holder or holders of more than fifty percent
(50%) of the aggregate principal amount of the Notes or of a Series of Notes, as
the context may require, from time to time outstanding.



“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or to which any of its material property is subject.

“Rescheduled Closing Day” shall have the meaning specified in paragraph 2B(7).
“Responsible Officer” shall mean the chief executive officer, chief operating
officer, chief financial officer, treasurer or assistant treasurer of the
Company or any other officer of the Company involved principally in its
financial administration or its controllership function.


“Restricted Payment” means (i) any dividend or other payment or distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
any Consolidated Party, now or hereafter outstanding (including without
limitation any payment in connection with any merger or consolidation involving
any Consolidated Party), or to the direct or indirect holders of any shares of
any class of Capital Stock of any Consolidated Party, now or hereafter
outstanding, in their capacity as such (other than dividends or distributions
payable in the same class of Capital Stock of the applicable Person or to any
Credit Party (directly or indirectly through Subsidiaries)), (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of any Consolidated Party, now or hereafter outstanding and (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Capital Stock of any
Consolidated Party, now or hereafter outstanding.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of McGraw
HillRating Service, a division of S&P Global, Inc., or and any successor or
assignee of the business of such division in the business of rating
securitiesthereto.


“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Consolidated Party, directly or indirectly, becomes liable as lessee, guarantor
or other surety with respect to any lease, whether an Operating Lease or a
Capital Lease, of any Property (whether real, personal or mixed), whether now
owned or hereafter acquired (a) which such Consolidated Party has sold or
transferred (or is to sell or transfer) to a Person which is not a Consolidated
Party or (b) which such Consolidated Party intends to use for substantially the
same purpose as any other Property which has been sold or transferred (or is to
be sold or transferred) by such Consolidated Party to another Person which is
not a Consolidated Party in connection with such lease.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those
58

--------------------------------------------------------------------------------



administered by OFAC), the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority.



“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, Cuba,
Iran, North Korea, Sudan and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
“Second Amendment Effective Date” means November 4, 2020.


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Series” shall have the meaning specified in paragraph 1B.


“Series A Closing Day” shall have the meaning specified in paragraph 2A. “Series
A Note(s)” shall have the meaning specified in paragraph 1A. “Series A
Purchasers” shall have the meaning specified in paragraph 2A.
“Significant Holder” means (i) Prudential, so long as Prudential and all
Prudential Affiliates, collectively, shall hold (or be committed under this
Agreement to purchase) at least 10% of the aggregate principal amount of the
Notes, or (ii) any other holder that, together with its Affiliates shall hold
(or be committed under this Agreement to purchase) at least 20% of the aggregate
principal amount of the Notes from time to time outstanding (provided that only
one holder may visit and inspect properties on behalf of the holder and its
Affiliates).


“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (i) such Person is able to realize upon its assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (ii) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature in their ordinary course, (iii) such Person is not engaged in a business
or a transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged or is to engage, (iv) the fair value of the Property of
such Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person and (v) the present fair
salable value of the assets of such
59

--------------------------------------------------------------------------------



Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the

amount which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Structuring Fee” shall have the meaning specified in paragraph 2B(8)(i).


“Subsidiary” means, as to any Person at any time, (a) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at such time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at such time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity of which such Person directly or indirectly through Subsidiaries
owns at such time more than 50% of the Capital Stock. Notwithstanding the
foregoing, (i) Del’s Farm Supply Canada Co., a Nova Scotia corporation, shall
not constitute a Subsidiary of the Company for purposes of the Note Documents so
long as its assets are less than $1,500,000 and its annual net income is less
than $150,000 and (ii) Tractor Supply GC Trust, a Maryland business trust, shall
not constitute a Subsidiary of the Company for purposes of the Note Documents so
long as it engages in no material business other than the administration of the
Company’s retail gift card program.


“SVO” means the Securities Valuation of the NAIC or any successor to such
Office.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease.


“Transferee” shall mean any direct or indirect transferee of all or any part of
any Note purchased by any Purchaser under this Agreement.


“United States” means the United States of America.


“Updated Schedules” shall have the meaning specified in Exhibit C of this
Agreement.



“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.


“U.S. Economic Sanctions” is defined in paragraph 8X(a).


“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.
60


--------------------------------------------------------------------------------



“Wholly Owned Subsidiary” of any Person means any Subsidiary 100% of whose
Voting Stock or other equity interest is at the time owned by such Person
directly or indirectly through other Wholly Owned Subsidiaries.


10C. Accounting Principles, Terms and Determinations. All references in this
Agreement to “GAAP” shall mean generally accepted accounting principles, as in
effect in the United States at the time of application thereof. Except as
otherwise expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lenders hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to paragraph 5A (or, prior to
the delivery of the first financial statements pursuant to paragraph 5A,
consistent with the financial statements as at December 31, 201628, 2019). In
the event that any Accounting Change (as defined below) shall occur and such
change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Company and the Required Holders
agree to enter into good faith negotiations in order to amend such provisions of
this Agreement so as to reflect equitably such Accounting Changes with the
desired result that the criteria for evaluating the Company’s financial
condition shall be the same after such Accounting Changes as if such Accounting
Changes had not been made. Until such time as such an amendment shall have been
executed and delivered by the Company and the Required Holders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in GAAP required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants or, if applicable, the
Securities and Exchange Commission. Notwithstanding the foregoing, for purposes
of determining compliance with all covenants and defaults contained in this
Agreement, any election by the Company to measure an item of Indebtedness using
fair value (as permitted by the Accounting Standards Codification Section 825-10
or any similar accounting standard) shall be disregarded and such determination
shall be made as if such election had not been made.


11.MISCELLANEOUS.


11A. Note Payments. So long as any Purchaser shall hold any Note, the Company
will make payments of principal of, interest on, and any Make Whole Amount
payable with respect to, such Note, which comply with the terms of this
Agreement, by wire transfer of immediately available funds for credit (not later
than 11:00 a.m., New York City time, on the date due) to (i) the account or
accounts of such Purchaser specified in the Purchaser Schedule attached hereto
in the case of any Series A Note, (ii) the account or accounts of such Purchaser
specified in the Confirmation of Acceptance with respect to such Note in the
case of any Shelf Note or (iii) such other account or accounts in the United
States as such Purchaser may from time to time designate in writing,
notwithstanding any contrary provision herein or in any Note with respect to the
place of payment. Each Purchaser agrees that, before disposing of any Note, it
will make a notation thereon (or on a schedule attached thereto) of all
principal payments
61


--------------------------------------------------------------------------------



previously made thereon and of the date to which interest thereon has been paid.
The Company agrees to afford the benefits of this paragraph 11A to any
Transferee which shall have made the same agreement as the Purchasers have made
in this paragraph 11A. No holder shall be required to present or surrender any
Note or make any notation thereon, except as set forth in this paragraph 11A,
and except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, the
applicable holder shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office.


11B. Expenses; Indemnification. Whether or not the transactions contemplated
hereby shall be consummated, the Company shall pay, and save Prudential, each
Purchaser and any Transferee harmless against liability for the payment of, all
out-of-pocket expenses arising in connection with such transactions, including
(i) (A) all stamp and documentary taxes and similar charges, (B) costs of
obtaining a private placement number for the Notes and (C) fees and expenses of
brokers, agents, dealers, investment banks or other intermediaries or placement
agents, in each case as a result of the execution and delivery of this Agreement
or the issuance of the Notes; (ii) reasonable document production and
duplication charges and the reasonable fees and expenses of any special counsel
engaged by such Purchaser or such Transferee, but limited to those reasonable
fees and expenses of (1) one primary counsel,
(2) to the extent reasonably requested by the Required Holders, one local
counsel in each relevant jurisdiction and one regulatory counsel and (3) in the
case of any actual or potential conflict of interest, one additional external
counsel (and, if necessary, one additional local counsel in each relevant
jurisdiction and one regulatory counsel for each group of similarly situated
affected Persons), in connection with (A) this Agreement and the transactions
contemplated hereby and (B) any subsequent proposed waiver, amendment or
modification of, or proposed consent under, this Agreement, whether or not such
the proposed action shall be effected or granted; (iii) the costs and expenses,
including attorneys' and financial advisory fees, incurred by such Purchaser or
such Transferee in enforcing (or determining whether or how to enforce) any
rights under this Agreement or the Notes or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Agreement or the transactions contemplated hereby or by reason of such
Purchaser's or such Transferee's having acquired any Note, including without
limitation costs and expenses incurred in any workout, restructuring or
renegotiation proceeding or bankruptcy case; and (iv) any judgment, liability,
claim, order, decree, cost, fee, expense, action or obligation resulting from
the consummation of the transactions contemplated hereby, including the use of
the proceeds of the Notes by the Company.
The Company will promptly pay or reimburse each Purchaser or holder of a Note
(upon demand, in accordance with each such Purchaser's or holder's written
instructions) for all fees and costs paid or payable by such Purchaser or holder
to the SVO in connection with the initial filing of this Agreement and all
related documents and financial information, and all subsequent annual and
interim filings of documents and financial information related to this
Agreement, with the SVO or any successor organization acceding to the authority
thereof.


The Company shall indemnify each holder of the Notes and each of its Related
Parties (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee
62


--------------------------------------------------------------------------------



harmless from, any and all losses, claims, damages, penalties, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, the Notes, the other Note Documents, or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or under the Notes, the other Note Documents,
or the consummation of the transactions contemplated hereby or thereby, (ii) any
Notes or the use of the proceeds thereof, or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any of the Company’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, penalties, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence or willful misconduct of
such Indemnitee, (y) a claim brought by the Company or any other Credit Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Note Document or (z) a material breach by such
Indemnitee of its obligations under the Note Documents (or any employee of, or
any other Person that is controlled by, such Indemnitee).


The obligations of the Company under this paragraph 11B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
Transferee and the payment of any Note.


11C. Consent to Amendments. This Agreement may be amended, and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if the Company shall obtain the written consent to such
amendment, action or omission to act, of the Required Holder(s) of the Notes of
each Series except that, (i) with the written consent of the holders of all
Notes of a particular Series, at the time outstanding (and not without such
written consents), the Notes of such Series may be amended or the provisions
thereof waived to postpone the maturity thereof, to reduce the principal
thereof, or to reduce the rate, or change the method of computation or time of
payment of interest on or any Make Whole Amount payable with respect to the
Notes of such Series, or affect the time, amount or allocation of any
prepayment, (ii) without the written consent of the holder or holders of all
Notes at the time outstanding, no amendment to or waiver of the provisions of
this Agreement shall change or affect the provisions of paragraph 7A or this
paragraph 11C insofar as such provisions relate to proportions of the principal
amount of the Notes of any Series, or the rights of any individual holder of
Notes, required with respect to any declaration of Notes to be due and payable
or with respect to any consent, amendment, waiver or declaration, (iii) with the
written consent of Prudential (and not without the written consent of
Prudential) the provisions of paragraph 2B may be amended or waived (except
insofar as any such amendment or waiver would affect any rights or obligations
with respect to the purchase and sale of Notes which shall have become Accepted
Notes prior to such amendment or waiver), and (iv) with the written consent of
all of the Purchasers which shall have become obligated to purchase Accepted
Notes of any Series (and not without the written consent of all such
Purchasers), any of the provisions of paragraphs 2B
63

--------------------------------------------------------------------------------



and 3 may be amended or waived insofar as such amendment or waiver would affect
only rights or obligations with respect to the purchase and sale of the Accepted
Notes of such Series

or the terms and provisions of such Accepted Notes. Each holder of any Note at
the time or thereafter outstanding shall be bound by any consent authorized by
this paragraph 11C, whether or not such Note shall have been marked to indicate
such consent, but any Notes issued thereafter may bear a notation referring to
any such consent. No course of dealing between the Company and the holder of any
Note nor any delay in exercising any rights hereunder or under any Note shall
operate as a waiver of any rights of any holder of such Note. As used herein and
in the Notes, the term “this Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.
11D. Form, Registration, Transfer and Exchange of Notes; Lost Notes. The Notes
are issuable as registered notes without coupons in denominations of at least
$100,000, except as may be necessary to (i) reflect any principal amount not
evenly divisible by $100,000 or (ii) enable the registration of transfer by a
holder of its entire holding of Notes. The Company shall keep at its principal
office a register in which the Company shall provide for the registration of
Notes and of transfers of Notes. Upon surrender for registration of transfer of
any Note at the principal office of the Company, the Company shall, at its
expense and within five Business Days of receipt of such Notes, execute and
deliver one or more new Notes of like tenor and of a like aggregate principal
amount, registered in the name of such transferee or transferees. At the option
of the holder of any Note, such Note may be exchanged for other Notes of like
tenor and of any authorized denominations, of a like aggregate principal amount,
upon surrender of the Note to be exchanged at the principal office of the
Company. Whenever any Notes are so surrendered for exchange, the Company shall,
at its expense and within five Business Days of receipt of such Notes, execute
and deliver the Notes which the holder making the exchange is entitled to
receive. Each installment of principal payable on each installment date upon
each new Note issued upon any such transfer or exchange shall be in the same
proportion to the unpaid principal amount of such new Note as the installment of
principal payable on such date on the Note surrendered for registration of
transfer or exchange bore to the unpaid principal amount of such Note. No
reference need be made in any such new Note to any installment or installments
of principal previously due and paid upon the Note surrendered for registration
of transfer or exchange. Every Note surrendered for registration of transfer or
exchange shall be duly endorsed, or be accompanied by a written instrument of
transfer duly executed, by the holder of such Note or such holder's attorney
duly authorized in writing. Any Note or Notes issued in exchange for any Note or
upon transfer thereof shall carry the rights to unpaid interest and interest to
accrue which were carried by the Note so exchanged or transferred, so that
neither gain nor loss of interest shall result from any such transfer or
exchange. Upon receipt of written notice from the holder of any Note of the
loss, theft, destruction or mutilation of such Note and, in the case of any such
loss, theft or destruction, upon receipt of such holder's unsecured indemnity
agreement, or in the case of any such mutilation upon surrender and cancellation
of such Note, the Company will make and deliver a new Note, of like tenor, in
lieu of the lost, stolen, destroyed or mutilated Note. The Company shall give to
any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses which have been
given to the Company of all registered holders of Notes.
11E. Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of,
64


--------------------------------------------------------------------------------



interest on, and any Make Whole Amount payable with respect to, such Note and
for all other purposes whatsoever, whether or not such Note shall be overdue,
and the Company shall not be affected by notice to the contrary. Subject to the
preceding sentence, the holder of any Note may from time to time grant
participations in all or any part of such Note to any Person on such terms and
conditions as may be determined by such holder in its sole and absolute
discretion.


11F. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Company in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by any Purchaser of any
Note or portion thereof or interest therein and the payment of any Note (but
effective only as of the date made or deemed made pursuant to this Agreement),
and may be relied upon by any Transferee, regardless of any investigation made
at any time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement and the Notes embody the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to such
subject matter.


11G. Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not.


11H. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not (i) avoid the occurrence of an Event of Default or Default if such
action is taken or such condition exists or (ii) in any way prejudice an attempt
by the holders to prohibit (through equitable action or otherwise) the taking of
any action by the Company or a Subsidiary which would result in an Event of
Default or Default.


11I. Notices. All written communications provided for hereunder (other than
communications provided for under paragraph 2) shall be sent by first class mail
or nationwide overnight delivery service (with charges prepaid) or electronic
mail and (i) if to any Purchaser, addressed as specified for such communications
in the Purchaser Schedule attached hereto (in the case of the Series A Notes) or
the Purchaser Schedule attached to the applicable Confirmation of Acceptance (in
the case of any Shelf Notes) or at such other address as any such Purchaser
shall have specified to the Company in writing, (ii) if to any other holder of
any Note, addressed to it at such address as it shall have specified in writing
to the Company or, if any such other holder shall not have so specified an
address, then addressed to such holder in care of the last holder of such Note
which shall have so specified an address to the Company and (iii) if to the
Company, addressed to it at 5401 Virginia Way Brentwood, Tennessee 37027,
Attention: John Josten or via electronic delivery to         @tractorsupply.com,
or such other address or email address as the Company shall have specified to
the holders of the Note in writing. Any communication pursuant to paragraph 2
shall be made by the method specified for such communication in paragraph 2, and
shall be effective to create any rights or obligations under this Agreement only
if, in the case of a telephone communication, an Authorized Officer of the
65


--------------------------------------------------------------------------------



party conveying the information and of the party receiving the information are
parties to the telephone call, and in the case of a telecopier communication,
the communication is signed by an Authorized Officer of the party conveying the
information, addressed to the attention of an Authorized Officer of the party
receiving the information, and in fact received at the telecopier terminal the
number of which is listed for the party receiving the communication in the
Information Schedule or at such other telecopier terminal as the party receiving
the information shall have specified in writing to the party sending such
information.


11J. Payments Due on Non-Business Days. Anything in this Agreement or the Notes
to the contrary notwithstanding, any payment of principal of or interest on, or
Make Whole Amount payable with respect to, any Note that is due on a date other
than a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; provided that if the maturity date of any
Note is a date other than a Business Day, then and in such event payment shall
be made on the next succeeding Business Day, but shall include the additional
days elapsed in the computation of interest payable on such next succeeding
Business Day.


11K. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


11L. Descriptive Headings. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.


11M. Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to any Purchaser, to any holder of Notes or to the Required
Holder(s), the determination of such satisfaction unless otherwise provided
shall be made by such Purchaser, such holder or the Required Holder(s), as the
case may be, in the sole and exclusive judgment (exercised in good faith) of the
Person or Persons making such determination.


11N. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK IN ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.


11O. Consent to Jurisdiction; Waiver or Immunities. The Company hereby
irrevocably submits to the jurisdiction of any New York state or Federal court
sitting in New York in any action or proceeding arising out of or relating to
this Agreement, and the Company hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in New York
state or Federal court. The Company hereby irrevocably waives, to
66


--------------------------------------------------------------------------------



the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding. The Company agrees and
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing, by registered or certified U.S. mail, or by any other
means or mail that requires a signed receipt, of copies of such process to the
address set forth in paragraph 11I. The Company agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this paragraph 11O shall affect the right of any holder of the Notes
to serve legal process in any other manner permitted by law or affect the right
of any holder of the Notes to bring any action or proceeding against the Company
or its property in the courts of any other jurisdiction. To the extent that the
Company has or hereafter may acquire immunity from jurisdiction of any court or
from any legal process (whether through service of notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property, the Company hereby irrevocably waives such immunity
in respect of its obligations under this agreement.


11P. WAIVER OF JURY TRIAL. THE COMPANY AND THE HOLDERS OF THE NOTES AGREE TO
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION AND THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. THE HOLDERS OF THE NOTES AND THE COMPANY EACH
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR
RELATED FUTURE DEALINGS. THE HOLDERS OF THE NOTES AND THE COMPANY FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


11Q. Severalty of Obligations. The sales of Notes to the Purchasers are to be
several sales, and the obligations of Prudential and the Purchasers under this
Agreement are several obligations. No failure by Prudential or any Purchaser to
perform its obligations under this Agreement shall relieve any other Purchaser
or the Company of any of its obligations hereunder, and neither Prudential nor
any Purchaser shall be responsible for the obligations of, or any action taken
or omitted by, any other such Person hereunder.


11R. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.
67


--------------------------------------------------------------------------------





11S. Binding Agreement. When this Agreement is executed and delivered by the
Company, Prudential and the Series A Purchasers, it shall become a binding
agreement among such parties. This Agreement shall also inure to the benefit of
each Purchaser which shall have executed and delivered a Confirmation of
Acceptance, and each such Purchaser shall be bound by this Agreement to the
extent provided in such Confirmation of Acceptance.


11T. Directly or Indirectly. Where any provision in this Agreement refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether the action in question is
taken directly or indirectly by such Person.


11U. Transaction References. The Company agrees that Prudential Capital Group
may (a) refer to its role in establishing the Facility, as well as the identity
of the Company and the aggregate principal amount and issue date of the Series A
Notes, the maximum aggregate principal amount of the Shelf Notes and the date on
which the Facility was established, on its internet site or in marketing
materials, press releases, published “tombstone” announcements or any other
print or electronic medium and (b) display the Company’s corporate logo in
conjunction with any such reference, provided that the Company has consented in
writing to such use or display, such consent not to be unreasonably withheld or
delayed.


11V. Confidential Information. For the purposes of this paragraph 11V,
“Confidential Information” means information delivered to any Purchaser by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by such Purchaser as being confidential information of the Company
or such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf, (c)
otherwise becomes known to such Purchaser other than through disclosure by the
Company or any Subsidiary or (d) constitutes financial statements delivered to
such Purchaser under paragraph 5A that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its auditors, financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this paragraph 11V, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this paragraph 11V), (v) any Person from which it
offers to purchase any security of the Company (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by
this paragraph 11V), (vi) any federal or state regulatory authority having
jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each case,
any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law,
68

--------------------------------------------------------------------------------



rule, regulation or order applicable to such Purchaser, (x) in response to any
subpoena or other legal process, (y) in connection with any litigation to which
such Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent such Purchaser may reasonably determine such delivery
and disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under such Purchaser’s Notes, this
Agreement or any Guaranty. Each holder of a Note, by its acceptance of a Note,
will be deemed to have agreed to be bound by and to be entitled to the benefits
of this paragraph 11V as though it were a party to this Agreement. On reasonable
request by the Company in connection with the delivery to any holder of a Note
of information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying this paragraph 11V. In the event that as a condition to receiving
access to any confidential information or other information relating to the
Company or its Subsidiaries in connection with this Agreement, any Purchaser or
holder of a Note is required to agree to a confidentiality undertaking (whether
through IntraLinks, another secure website, a secure virtual workspace or
otherwise) which is different from this paragraph 11V, this paragraph 11V shall
govern and supersede any such other confidentiality undertaking.


Please sign the form of acceptance on the enclosed counterpart of this Agreement
and return the same to the Company, whereupon this Agreement shall become a
binding agreement between the Company and each Purchaser.


[Signature page follows]
69


--------------------------------------------------------------------------------





Very truly yours,


TRACTOR SUPPLY COMPANY


By:      Name:
Title:








--------------------------------------------------------------------------------



The foregoing Agreement is hereby accepted as of the date first above written.


PGIM, INC.


By:      Vice President




FARMERS INSURANCE EXCHANGE


By: Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By: Prudential Private Placement Investors, Inc. (as its General Partner)




By:      Vice President


MID CENTURY INSURANCE COMPANY


By: Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By: Prudential Private Placement Investors, Inc. (as its General Partner)




By:      Vice President




PENSIONSKASSE DES BUNDES PUBLICA
By: PGIM LIMITED, as Investment Manager, By: Pricoa Capital Group Limited,
as Sub- Advisor




By:          Director






--------------------------------------------------------------------------------



PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION


By: PGIM, Inc., as investment manager


By:          Vice President


THE GIBRALTAR LIFE INSURANCE CO., LTD.


By: Prudential Investment Management Japan Co., Ltd., as Investment Manager


By: PGIM, Inc., as Sub-Adviser




By:          Vice President


THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By:          Vice President


WILLIAM PENN LIFE INSURANCE COMPANY OF NEW YORK


By: Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By: Prudential Private Placement Investors, Inc. (as its General Partner)




By:          Vice President


ZURICH AMERICAN INSURANCE COMPANY


By: Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By: Prudential Private Placement Investors, Inc. (as its General Partner)




By:          Vice President






--------------------------------------------------------------------------------



EXHIBIT A-1




FORM OF SERIES A NOTE TRACTOR SUPPLY COMPANY
br.% SENIOR NOTE, SERIES A, DUE August 14, 2029




No. RA-[ ]    PPN 892356 A*7


ORIGINAL PRINCIPAL AMOUNT:
ORIGINAL ISSUE DATE:    August 14, 2017
INTEREST RATE:    3.70%
INTEREST PAYMENT DATES:    August 13 and February 14 of each year,
commencing February 14, 2018
FINAL MATURITY DATE:    August 14, 2029




For Value Received, the undersigned, TRACTOR SUPPLY COMPANY (the “Company”), a
corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [    ], or registered assigns, the principal sum of
[    ] Dollars on the Final Maturity Date specified above (or so much thereof as
shall not have been prepaid), with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the Interest
Rate per annum specified above if no Event of Default has occurred and is
continuing, payable on each Interest Payment Date specified above and on the
Final Maturity Date specified above, commencing with the Interest Payment Date
next succeeding the date hereof, until the principal hereof shall have become
due and payable, and (b) on the unpaid balance hereof at the Default Rate (as
defined in the Note Purchase Agreement referred to below) if an Event of Default
has occurred and is continuing, and to the extent permitted by law on any
overdue payment of interest and any Make Whole Amount (as defined in the Note
Purchase Agreement referred to below), payable at the Default Rate on each
Interest Payment Date as aforesaid (or, at the option of the registered holder
hereof, on demand).


Payments of principal of, interest on and any Make Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at such
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.


This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to
the Note Purchase and Private Shelf Agreement, dated as of August 14, 2017 (as
from time to time amended, the “Note Purchase Agreement”), among the Company and
the respective Purchasers named therein and is entitled to the benefits thereof.
Unless








--------------------------------------------------------------------------------



otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.


This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.


This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.


If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make Whole Amount) and with the effect provided in the
Note Purchase Agreement.


THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAW OF SUCH STATE IN
ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.




TRACTOR SUPPLY COMPANY


By:      Its:     








--------------------------------------------------------------------------------



EXHIBIT A-2


FORM OF SHELF NOTE TRACTOR SUPPLY COMPANY
[ ]% Senior Note, Series , Due [    , ]


No. [    ]
PPN[    ]
ORIGINAL PRINCIPAL AMOUNT: ORIGINAL ISSUE DATE: INTEREST RATE:
INTEREST PAYMENT DATES: FINAL MATURITY DATE:
PRINCIPAL PREPAYMENT DATES AND AMOUNTS:


For Value Received, the undersigned, TRACTOR SUPPLY COMPANY (the “Company”), a
corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [    ], or registered assigns, the principal sum of
[    ] Dollars [on the Final Maturity Date specified above (or so much thereof
as shall not have been prepaid),] [, payable on the Principal Prepayment Dates
and in the amounts specified above, and on the Final Maturity Date specified
above in an amount equal to the unpaid balance of the principal hereof,] with
interest (computed on the basis of a 360-day year of twelve 30-day months) (a)
on the unpaid balance hereof at the Interest Rate per annum specified above if
no Event of Default has occurred and is continuing, payable on each Interest
Payment Date specified above and on the Final Maturity Date specified above,
commencing with the Interest Payment Date next succeeding the date hereof, until
the principal hereof shall have become due and payable, and (b) on the unpaid
balance hereof at the Default Rate (as defined in the Note Purchase Agreement
referred to below) if an Event of Default has occurred and is continuing, and to
the extent permitted by law on any overdue payment of interest and any Make
Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable at the Default Rate on each Interest Payment Date as aforesaid (or, at
the option of the registered holder hereof, on demand).


Payments of principal of, interest on and any Make Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at such
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.


This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to
the Note Purchase and Private Shelf Agreement, dated as of August 14, 2017 (as
from time to time amended, the “Note Purchase Agreement”), among the Company and
the respective Purchasers named therein and is entitled to the benefits thereof.
Unless








--------------------------------------------------------------------------------



otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.


This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.


The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.


If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make Whole Amount) and with the effect provided in the
Note Purchase Agreement.


THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAW OF SUCH STATE IN
ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.


TRACTOR SUPPLY COMPANY


By:      Name:
Title:








--------------------------------------------------------------------------------





EXHIBIT B




FORM OF FUNDS DELIVERY INSTRUCTION




[Company’s Letterhead]






[List Purchasers]
c/o Prudential Capital Group 1170 Peachtree St., NE Atlanta, GA 30309


Re: Funds Delivery Instruction/Series A Notes


Ladies and Gentlemen:


As contemplated by paragraph 2 of the Note Purchase and Private Shelf Agreement,
dated as of August 14, 2017, among the undersigned, PGIM, Inc., certain of its
affiliates and you, the undersigned hereby instructs you to deliver, on the
Series A Closing Day, the proceeds of the Series A Notes in the manner required
by paragraph 2 to the undersigned’s account identified below:


Account Name: Account No: Bank:
Bank City & State: Bank ABA No: Reference:
Name and
Phone Number of Contact at Bank to pre-clear wires:


This instruction has been executed and delivered by an authorized representative
of the undersigned.


Very truly yours,


TRACTOR SUPPLY COMPANY




By:          Title:






--------------------------------------------------------------------------------



EXHIBIT C


FORM OF REQUEST FOR PURCHASE TRACTOR SUPPLY COMPANY
Reference is made to the Note Purchase and Private Shelf Agreement (the
“Agreement”), dated as of August 14, 2017, between Tractor Supply Company (the
“Company”), on the one hand, and PGIM, Inc. (“Prudential”) and each Prudential
Affiliate which becomes party thereto, on the other hand. Capitalized terms used
and not otherwise defined herein shall have the respective meanings specified in
the Agreement.


Pursuant to paragraph 2B(3) of the Agreement, the Company hereby makes the
following Request for Purchase:


1.Aggregate principal amount of the Shelf Notes covered hereby
(the “Notes”) ................... $    2




2.Individual specifications of the Notes:


Principal
Amount
Final
Maturity
Date
Principal
Prepayment
Dates and
Amounts
Interest
Payment
Period






[    ] in arrears




3.Use of proceeds of the Notes:




4.Proposed day for the closing of the purchase and sale of the Notes:


5.The purchase price of the Notes is to be transferred to:


Name and Address
and ABA Routing    Number of
Number of Bank    Account     







2 Minimum principal amount of $25,000,000.


EXHIBIT C








--------------------------------------------------------------------------------





6.To the extent not expressly relating to an earlier date, the Schedules to the
Agreement to be updated in connection with the issuance of the Notes are
restated in full, in the form attached hereto (the “Updated Schedules”), and
marked to show changes from the existing corresponding Schedules to the Credit
Agreement.


7.The Company certifies that (a) the representations and warranties contained in
paragraph 8 of the Agreement are true in all material respects on and as of the
date of this Request for Purchase (except for those which expressly relate to an
earlier date, in which case such representations and warranties shall have been
true on and as of such earlier date) after giving effect to any Updated
Schedules and (b) that there exists on the date of this Request for Purchase no
Event of Default or Default. [Each Guarantor certifies that the representations
and warranties contained in Section 5 of the Guaranty are true in all material
respects on and as of the date of this Request for Purchase (except for those
which expressly relate to an earlier date, in which case such representations
and warranties shall have been true on and as of such earlier date) after giving
effect to any Updated Schedules.]








Dated:


TRACTOR SUPPLY COMPANY




By:      Title:










































EXHIBIT C- 2






--------------------------------------------------------------------------------





EXHIBIT D


FORM OF CONFIRMATION OF ACCEPTANCE


Reference is made to the Note Purchase and Private Shelf Agreement (the
“Agreement”), dated as of August 14, 2017, between Tractor Supply Company (the
“Company”), on the one hand, and PGIM, Inc. (“Prudential”) and each Prudential
Affiliate which becomes party thereto, on the other hand. Capitalized terms used
and not otherwise defined herein shall have the respective meanings specified in
the Agreement.


Prudential or the Prudential Affiliate which is named below as a Purchaser of
Notes hereby confirms the representations as to such Notes set forth in
paragraph 9 of the Agreement, and agrees to be bound by the provisions of
paragraphs 2B(5) and 2B(7) of the Agreement relating to the purchase and sale of
such Notes and by the provisions of the second sentence of paragraph 11A of the
Agreement.


Pursuant to paragraph 2B(5) of the Agreement, an Acceptance with respect to the
following Accepted Notes is hereby confirmed:


I.Accepted Notes: Aggregate principal amount $     


(A)(a) Name of Purchaser:
(b)Principal amount:
(c)Final maturity date:
(d)Principal prepayment dates and amounts:
(e)Interest rate:
(f)Interest payment period:    [    ] in arrears
(g)Payment and notice instructions: As set forth on attached
Purchaser Schedule


A.(a) Name of Purchaser:
(b)Principal amount:
(c)Final maturity date:
(d)Principal prepayment dates and amounts:
(e)Interest rate:
(f)Interest payment period:    [    ] in arrears
(g)Payment and notice instructions: As set forth on attached
Purchaser Schedule


[(C), (D)..... same information as above.]






II.Closing Day:




EXHIBIT D





--------------------------------------------------------------------------------






Dated:
[PGIM, INC.]


By                        
Vice President




[PRUDENTIAL AFFILIATE]


By                        
Vice President


Acknowledged and Agreed:


TRACTOR SUPPLY COMPANY


By:      Name:          Title:     








[ATTACH PURCHASER SCHEDULES]
















































EXHIBIT D- 2






--------------------------------------------------------------------------------



EXHIBIT E




[FORM OF OPINION OF COMPANY'S COUNSEL]




[Letterhead of    ]


[    ,    ]




[Names and addresses of Purchasers]


Ladies and Gentlemen:


We have acted as counsel for Tractor Supply Company (the “Company”) [and counsel
to Guarantors as well] in connection with the Note Purchase and Private Shelf
Agreement, dated as of August 14, 2017, among the Company, [the Guarantors] and
you (the “Note Agreement”), pursuant to which the Company has issued to you
today its     % Senior Notes due         ,      in the aggregate principal
amount of $            .

Capitalized terms used and not otherwise defined herein shall have the
respective meanings specified in the Note Agreement. This letter is being
delivered to you in satisfaction of the condition set forth in paragraph 3A(ii)
of the Note Agreement and with the understanding that you are purchasing the
Notes in reliance on the opinions expressed herein.


In this connection, we have examined such certificates of public officials,
certificates of officers of [each of] the Company [and the Guarantors] and
copies certified to our satisfaction of corporate documents and records of each
of the Company [and the Guarantors] and of other papers, and have made such
other investigations, as we have deemed relevant and necessary as a basis for
our opinion hereinafter set forth. We have relied upon such certificates of
public officials and of officers of each of the Company [and the Guarantors]
with respect to the accuracy of material factual matters contained therein which
were not independently established. With respect to the opinion expressed in
paragraph 3 below, we have also relied upon the representation made by each of
you in paragraph 9A of the Note Agreement.


Based on the foregoing and upon such investigation as we have deemed necessary,
it is our opinion that:


1.The Company is a corporation duly organized and validly existing in good
standing under the laws of the State of Delaware. The Company and its
Subsidiaries have the corporate power to carry on their respective businesses as
now being conducted. The Company has the corporate power to enter into the
Agreement and perform its obligations under the Agreement and the Notes.




2.The Note Agreement, [the Guaranty] and the Notes have been duly


EXHIBIT E










--------------------------------------------------------------------------------



authorized by all requisite corporate action and duly executed and delivered by
authorized officers of [each of] the Company [and the Guarantors], and are valid
obligations of [each of] the Company [and the Guarantors], legally binding upon
and enforceable against [each of] the Company [and the Guarantors] in accordance
with their respective terms, except as such enforceability may be limited by (a)
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors' rights generally and (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).


3.It is not necessary in connection with the offering, issuance, sale and
delivery of the Notes under the circumstances contemplated by the Note Agreement
to register the Notes under the Securities Act or to qualify an indenture in
respect of the Notes under the Trust Indenture Act of 1939, as amended.


4.The extension, arranging and obtaining of the credit represented by the Notes
do not result in any violation of Regulation T, U or X of the Board of Governors
of the Federal Reserve System.


5.The execution and delivery of the Note Agreement, [Guaranty] and the Notes,
the offering, issuance and sale of the Notes and fulfillment of and compliance
with the respective provisions of the Note Agreement, [Guaranty] and the Notes
do not conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, or result in any violation of, or
result in the creation of any Lien upon any of the properties or assets of the
Company, [Guarantors] or any of [its/their respective] Subsidiaries pursuant to,
or require any authorization, consent, approval, exemption or other action by or
notice to or filing with any court, administrative or governmental body or other
Person (other than routine filings after the date hereof with the Securities and
Exchange Commission and/or state Blue Sky authorities) pursuant to, the charter
or by-laws of the Company, [Guarantors] or any of [its/their respective]
Subsidiaries, any applicable law (including any securities or Blue Sky law),
statute, rule or regulation or (insofar as is known to us after having made due
inquiry with respect thereto) any agreement, instrument, order, judgment or
decree to which the Company, [Guarantors] or any of [its/their respective]
Subsidiaries is a party or otherwise subject.


Very truly yours,


























EXHIBIT E- 2






--------------------------------------------------------------------------------



EXHIBIT 5A(iii)


FORM OF OFFICER’S COMPLIANCE CERTIFICATE


TO:    PGIM, Inc. (“Prudential”), the Purchasers and each Prudential Affiliate
which becomes bound under the Note Agreement (as defined below)


RE:        Note Purchase and Private Shelf Agreement dated as of August 14, 2017
among Tractor Supply Company (the “Company”), Prudential, and the Purchasers
party thereto (as the same may be amended, modified, extended or restated from
time to time, the “Note Agreement”; all capitalized terms used herein and not
otherwise defined shall have the meanings provided in the Note Agreement)


DATE:        ,     




Pursuant to the terms of the Note Agreement, I    ,
[Chief Financial Officer] of the Company hereby certify on behalf of the Company
that the statements below are accurate and complete in all respects:


(a)No Default or Event of Default exists under the Note Agreement, except as
indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken with respect thereto.


(b)The [quarterly/annual] financial statements for the fiscal [quarter/year]
ended
    which accompany this certificate fairly present in all material respects the
financial condition of the Consolidated Parties as of such date and have been
prepared in accordance with GAAP.


(c)Attached hereto as Schedule 1 are calculations (calculated as of the date of
the financial statements referred to in paragraph (b) above) demonstrating
compliance by the Credit PartiesCompany with the financial covenants contained
in paragraph 5K of the Note Agreement.




TRACTOR    SUPPLY    COMPANY,    a    Delaware
corporation


By:          Name:      Title:     












Exhibit 5A(iii)-1


--------------------------------------------------------------------------------







SCHEDULE 1
TO OFFICER’S COMPLIANCE CERTIFICATE







































































